ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_04_FR.txt. 18

OPINION DISSIDENTE DE M. SHAHABUDDEEN
[Traduction].

Le système des chambres ad hoc institué en 1945 par l’article 26, para-
graphe 2, du Statut de la Cour est un système utile. Je précise d'emblée
que, pour l’essentiel, la présente opinion dissidente concerne non le sys-
tème ainsi créé, mais uniquement certaines dispositions procédurales
connexes adoptées en 1972 et utilisées pour la première fois en 1982. A
mon avis, la requête du Nicaragua découle, et est une illustration, de
l'existence de certains problèmes en ce qui concerne ces dispositions pro-
cédurales. Si ces problèmes sont résolus, le système des chambres ad hoc
pourra exercer l’autorité de la Cour de manière plus crédible et plus
convaincante qu’il ne le peut en ce moment, et ainsi répondre plus effecti-
vement à l'attente tant de ceux qui l’ont créé que des Etats qui y ont
recours, y compris les Etats désireux d’exercer le droit que leur confère le
Statut d'intervenir dans des affaires pendantes devant une chambre.
Quels sont donc ces problèmes ?

Considérée objectivement et selon des normes judiciaires universelle-
ment acceptées, le choix de ses membres ayant été substantiellement
déterminé ou influencé par les parties en vertu des dispositions procédu-
rales susvisées, la Chambre ne peut en l’espèce, je le dis avec respect, s’ac-
quitter des fonctions de la Cour internationale de Justice en sa qualité de
cour de justice, pour ce qui est d’une requête à fin d'intervention dans
l'affaire dont elle est saisie. En déclinant elle-même sa compétence et en
ne laissant au requérant d'autre recours que devant la Chambre, la Cour
prive effectivement ce dernier du droit qui est le sien de voir la requête
qu’il a présentée en vertu de l’article 62 du Statut tranchée judiciairement
de la manière ordinaire. Si, comme c’est mon avis, telle est la réalité, il
semblerait que soit directement en cause la légalité des dispositions qui
produisent un résultat qui semble inacceptable, des questions impor-
tantes se posant inévitablement quant à la nature fondamentale dela Cour
elle-même et à ses relations avec ses chambres. J’ai soigneusement réfléchi
à la possibilité de concilier mon opinion sur ces questions avec la position
adoptée par la Cour dans l’ordonnance qu’elle a rendue aujourd’hui.
C’est avec beaucoup de regret, de courtoisie et de respect que j’en arrive
malheureusement à conclure que les dispositions procédurales régissant
la constitution des chambres ad hocne sont pas valides, mais que, si elles le
sont, c’est la Cour plénière qui aurait dû statuer sur la requête à fin d’inter-
vention du Nicaragua. J’expose les raisons de mon opinion de la première
à la sixième partie quant au premier point, et dans la septième partie quant
au second.

19
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 19
PREMIÈRE PARTIE. OBSERVATIONS PRÉLIMINAIRES
Le dilemme de la Cour

C’est essentiellement au motif que la Chambre a été constituée pour
connaître de l’affaire en question et doit aussi connaître des procédures
incidentes que la Cour a conclu que c’est à la Chambre qu’il appartient de
connaître de la requête du Nicaragua. Normalement, je serais d’accord.
Mais, dans les circonstances de l’espèce, cette décision est-elle aussi logi-
que que la Cour le suggère ? En vertu du propre Règlement de la Cour, tel
qu’il a été modifié en 1972 et revisé en 1978, outre que deux des cinq mem-
bres de la Chambre sont des juges ad hoc désignés de droit par les Parties
initiales, les trois autres membres ont été élus 4 la Chambre par la Cour
plénière après que celle-ci eut tenu compte des vues des Parties quant à
ceux de ses membres qui devaient être élus. Que cela soit en fait ainsi ou
non — et la Cour est la mieux placée pour le savoir — le requérant a rai-
sonnablement le droit de craindre — et il ressort clairement de sa requête
et de ses écritures que tel est le cas — que les trois membres ainsi élus
l’aient été conformément aux vœux exprimés par les Parties initiales.
Donc, en substance, la Cour dit au requérant qu’il n’a d’autre choix que de
placer son sort entre les mains d’une chambre dont il est raisonnablement
fondé à penser que les cinq membres ont tous été pratiquement choisis par
les Parties initiales. On peut concevoir que le Nicaragua aille néanmoins
devant la Chambre et, s’il le fait, on peut concevoir que celle-ci fasse droit
à sa requête. Une telle possibilité ne peut toutefois affecter la situation
juridique telle que je la conçois. Car, il n’est pas difficile de voir pourquoi
jusqu'ici le Nicaragua n’est pas allé devant la Chambre et pourquoi il est
en fait venu devant la Cour plénière — une attitude qui en soi illustre pour
la première fois combien il est peu probable qu’un Etat non partie intéres-
sée considère une telle chambre comme une incarnation légitime de la
Cour. Lues en toute équité, ses écritures montrent à l’évidence que le
Nicaragua considère que la Chambre, telle qu’elle est composée, ne peut
exercer à son égard les attributions de la Cour internationale de Justice.
Que cela soit la question centrale, qu’on ne peut éluder, me semble mani-
feste. Faute d’envisager d’abord cette question, il est à mon avis logique-
ment impossible d'apprécier intelligemment les problèmes que pose la
requête du Nicaragua.

Je me suis néanmoins demandé si l’on pouvait dire de manière convain-
cante que le moment n’est pas approprié pour examiner la question. Mais,
si le moment n’est pas approprié, je vois mal quand il le sera aussi long-
temps que le système continue de fonctionner. D’autre part, si le système
cessait de fonctionner, il ne serait guère approprié, d’un point de vue judi-
ciaire, d’examiner la question: elle serait alors académique. La passivité
ne garantit pas à ce stade que d’autres problèmes, peut-être plus graves, ne
surviendront pas à l'avenir, car les conséquences du nouveau système sont
si radicales et si vastes qu’elles ne manqueront pas d’apparaître un jour ou
l’autre comme une question exigeant qu’on s’y arrête. Je pense que ce jour

20
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 20

est venu. Ne pas examiner la question maintenant tendrait malheureuse-
ment à prouver l’exactitude de observation courante selon laquelle, une
fois qu’elle a été permise, toute innovation acquiert une force d’inertie qui
étouffe progresssivement toute inclination 4 demander des explications,
parfois au point de susciter la crainte que l’affirmation même d’un droit à
le faire puisse être accueillie avec surprise et incrédulité. Souvent, de fait,
c’est le droit qui se réconcilie avec la réalité. Pourtant, cette réconciliation
peut dans certains cas n’être pas possible — par exemple lorsque l’appli-
cation littérale d’un texte par la Cour aboutit à un résultat qui bafoue si
ouvertement les normes fondamentales de la justice qu’il est impossible
pour la Cour de détourner en toute responsabilité son regard de la néces-
sité d’examiner les fondements du système qui aboutit à ce résultat. Il me
semble que tel est le cas en l’occurrence.

Il y a environ trente ans la Cour avait, par une déclaration qui lui avait
valu la plus haute considération, énoncé le principe rassurant et impor-
tant selon lequel c’est à «la Cour elle-même et non pas aux parties qu’il
appartient de veiller à l'intégrité de la fonction judiciaire » (Cameroun sep-
tentrional, C.I.J. Recueil 1963, p. 29). Si, comme je le pense, ce n’était pas
là seulement de la rhétorique judiciaire, cette obligation s’impose à la
Cour tout au long de la procédure et la Cour doit s’en acquitter, qu’une des
parties l’ait ou non invoquée (Conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie (Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, C.I.J. Recueil
1971, opinion dissidente de M. Gros, p. 323). Bien sûr, la Cour n’est pas
tenue d'examiner gratuitement des problèmes qui en toute équité ne sont
pas soulevés par les circonstances d’une affaire. Mais je ne peux penser
que tel est le cas en l’espèce.

Le problème en l’espèce est bien sûr d’ordre institutionnel: j’affirme
avec force qu’il ne s’agit en rien de l’intégrité des membres très éminents
de la Chambre. Mais il s’agit au premier chef de certaines notions fonda-
mentales de justice. Il n’y a aucun doute, je pense, quant au principe direc-
teur et à son applicabilité à la Cour. Il a été invoqué par M. Lachs à
l’occasion d’une réévaluation admirable de la position qu’il avait anté-
rieurement défendue sur la question de savoir si l’auteur d’une requête à
fin d'intervention aurait dû être entendu même si sa requête était irrece-
vable. Comme il l’a rappelé : «en définitive, il est d’une «importance fon-
damentale non seulement que justice soit faite mais qu’il apparaisse
manifestement et indubitablement que justice a été faite» (lord Hewart
dans The King v. Sussex Justices, ex parte McCarthy, 1 K.B. [1924], p. 256
et 259)» (Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), C.LJ. Recueil 1986, p. 171). C’est
essentiellement par l’effet de ce principe que la Cour peut prétendre à être
considérée comme une cour de justice. Cela étant, le devoir de la Cour, en
tant que gardienne déclarée de sa propre intégrité, d'envisager les effets de
ce principe dans la présente affaire ne dépend pas du fait que le requérant
lait ou non expressément invoqué: ce devoir dépend du fait que le prin-
cipe est mis en lumière par les circonstances elles-mêmes. Je pense qu’il

21
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 21

l’est. Le fait est néanmoins que le requérant semble manifester une cer-
taine inquiétude sur ce point tant dans sa requéte que dans les arguments
qu’il a présentés par écrit dans la lettre que son agent a adressée au Gref-
fier le 1° février 1990: il est clair que le requérant considère — et de fait,
ceci est au coeur de son argumentation — que les méthodes utilisées pour
constituer la Chambre ne permettent pas a celle-ci de fonctionner comme
une cour de justice en ce qui le concerne.

La Cour se trouve ainsi devant un dilemme. Quel que soit le résultat
final, le requérant a, en vertu de l’article 62 du Statut de la Cour, le droit de
présenter une requéte a fin d’intervention. Cependant, tout en fermant ses
portes au requérant, la Cour pléniére ne peut 4 mon avis lui indiquer
aucune autre instance judiciaire acceptable vers laquelle se tourner. En
conséquence, le requérant se trouve en fait privé de son droit 4 ce que sa
requéte a fin d’intervention soit examinée judiciairement.

Si, comme je le pense, tel est le dilemme devant lequel est placée la
Cour, je ne vois pas comment elle pourrait éviter d’examiner la légalité des
dispositions qui sont à l’origine de ce dilemme!. Un juge doit éviter de
franchir la ligne qui sépare la réserve judiciaire de l’abdication s’il veut
s’acquitter de sa mission. Je craindrais quant à moi de la franchir si en
Poccurrence je demeurais muet sur cette question. La justice ne me laisse
aucun moyen défendable d’éluder la question. Je vais donc l’examiner ci-
aprés. Je suis conscient de la longueur des développements qui suivent et
ne peux qu’espérer que l’importance de la question la justifie, dans une
certaine mesure.

1 Un certain nombre de membres de la Cour ont à titre individuel abordé ce sujet
dans des déclarations faites pour la plupart hors de la Cour, dont j’ai pris connaissance
avec grand profit et reconnaissance. Voir MM. Oda, Morozov et El Khani dans l’affaire
de la Délimitation maritime dans la région du golfe du Maine(C.I.J. Recueil 1982, p. 10, 11
et 13 respectivement); Eduardo Jiménez de Aréchaga, « The Amendments to the Rules of
Procedure of the International Court of Justice», American Journal of International
Law, 1973, vol. 67, p. 2; B. A. S. Petrén, « Some Thoughts on the Future of the Internatio-
nal Court of Justice», Netherlands Yearbook of International Law, 1975, vol. 6, p. 59;
Mohammed Bedjaoui, « Remarques sur la création de chambres ad hoc au sein de la
Cour internationale de Justice », Société francaise pour le droit international, colloque
de Lyon, La juridiction internationale permamente, Paris, Pedone, 1987, p. 73-78;
Mohammed Bedjaoui, « Universalisme et régionalisme au sein de la Cour internatio-
nale de Justice: La constitution de chambres ad hoc», Liber Amicorum, Coleccién de
Estudios Juridicos en Homenaje al Prof. Dr. D. José Pérez Montero, Universidad de
Oviedo, 1988, p. 155; Stephen M. Schwebel, « Ad Hoc Chambers of the International
Court of Justice», American Journal of International Law, 1987, vol. 81, p. 831; Ste-
phen M. Schwebel, « Chambers of the International Court of Justice Formed for Parti-
cular Cases», dans International Law at a Time of Perplexity, sous la direction de
Y. Dinstein, 1989, p. 739; Shigeru Oda, « Further Thoughts on the Chambers Procedure
of the International Court of Justice», American Journal of International Law, 1988,
vol. 82, p. 556; T. O. Elias, The United Nations Charter and the World Court, Lagos, 1989,
p. 16, 203 et suiv.; et Hermann Mosler, «The Ad Hoc Chambers of the International
Court of Justice: Evaluation after Five Years of Experience », dans Dinstein, op. cit.
p. 449.

22
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 22

Les questions

Le point principal concerne l’application de l’article 17, paragraphe 2,
du Règlement de la Cour tel qu’il a été modifié en 1978, qui prescrit au
Président de s'informer des vues des parties au sujet de la composition de
la chambre ad hoc et de rendre compte à la Cour avant que celle-ci n’élise
les membres de la chambre qui connaîtra de l’affaire en cause. Il n’est pas
contesté que, ainsi que l’a justement rappelé le Nicaragua, dans ces vues
les parties devraient être libres d’indiquer « précisément quels juges par-
ticuliers elles souhaitent voir siéger dans l'affaire» en cause (Edvard
Hambro, « Will the Revised Rules of Court Lead to Greater Willingness
on the Part of Prospective Clients?», dans The Future of the International
Court of Justice, sous la direction de Leo Gross, 1976, vol. 1, p. 368, cité dans
la lettre du 1° février 1990 adressée au Greffier par l’agent du Nicaragua).
Ce système ouvre-t-il la porte à un empiétement illicite des parties sur
les prérogatives de la Cour?

Les documents disponibles démontrent de manière certaine que l’élabo-
ration de l’article 17, paragraphe 2, de la version de 1978 du Règlement de
la Cour (en substance l’article 26, paragraphe 1, du Règlement de la Cour
tel qu’il a été amendé en 1972) était motivée par le désir, pour reprendre
les termes d’un des principaux auteurs de cette disposition, d’« accorder
aux parties une influence décisive dans la composition des chambres ad
hoc» (Eduardo Jiménez de Aréchaga, loc. cit. p.2; et voir ibid. p.21). L’in-
téressant mécanisme utilisé dans l’affaire de la Délimitation de la frontière
maritime dans la région du golfe du Maine, constitution de chambre
(C.I.J. Recueil 1982, p. 3) n’a fait que mettre en lumière jusqu’où pouvait
aller ce désir. Dans cette affaire, les parties ont indiqué sans ambiguïté à la
Cour que le procès ne pourrait se poursuivre que si le choix des membres
de la Chambre, et le moment où ce choix devait intervenir, étaient
conformes dans leurs moindres détails aux souhaits qu’elles avaient
exprimés. Et la Cour a fait exactement ce qui lui était demandé. Il serait
vain de vouloir nier que ceci n’est rien d’autre que le résultat pratique de la
volonté ouvertement proclamée des parties. Est-ce pure spéculation ?
Voici la déclaration faite par M. Oda:

«Quoique ayant voté pour l’ordonnance, j'estime qu’il eût fallu y
indiquer que la Cour, pour les raisons qui lui sont propres, approu-
vait une composition de la chambre correspondant entièrement aux
vues les plus récentes des Parties, telles qu’elles leur avaient été
demandées conformément à l’article 26, paragraphe 2, du Statut et à
Particle 17, paragraphe 2, du Règlement. » (Jbid., p. 10.)

Les termes employés dans l’article 26, paragraphe 1, de la version de
1972 du Règlement de la Cour auraient pu, d’une part, entraîner une cer-
taine occultation de la possibilité d’exploiter la nouvelle disposition dans
la mesure où elle l’a été dans l’affaire du Golfe du Maine, et, d’autre part,
être considérés comme laissant subsister la possibilité d’un argument en
réponse, à savoir que la notification des vues des parties à la Cour laissait

23
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 23

à celle-ci, comme c'était de fait le cas, le dernier mot dans le choix des
juges: la Cour peut élire d’autres juges que ceux proposés par les parties.
Mais il ne serait pas injuste de considérer un tel raisonnement comme
revenant à admettre que, pour citer M. Gros, «sous le voile des mots, on
efface le problème plutôt qu’on ne le traite» (Délimitation de la frontière
maritime dans la région du golfe du Maine, arrêt, C.LJ. Recueil 1984, p. 368).
La délicatesse de formulation législative ne pouvait pas vraiment cacher
que d’une manière ou d’une autre l’on concédait aux parties un rôle subs-
tantiel, sinon « décisif », dans le choix de certains juges, car on ne pouvait
supposer que l’on accordait aux parties un droit d’exprimer des vues dont
la Cour était libre de ne tenir aucun compte. Pas plus les déclarations de
M. Jiménez de Aréchaga que celles de M. Petrén (B. A. S. Petrén, loc. cit.
p. 64) ne laissent de doute à cet égard.

Si on laisse de côté la question de la dictée effective, la question qui se
pose — et l’on tient à souligner que telle est la question — est de savoir
si les nouvelles dispositions du Règlement pourraient, tout en étant com-
patibles avec le Statut de la Cour et la Charte des Nations Unies, don-
ner aux parties à une affaire le droit d’influencer l’élection de membres
titulaires de la Cour à une chambre ad hoc de la Cour constituée pour
connaître de ladite affaire. Car il est possible d’admettre que c’est de
bonne foi qu’on a souhaité promouvoir le recours à la Cour et même —
comme moi — s’en louer, tout en demandant respectueusement si les
mesures prises à cet effet ont abouti à créer un organe différent des
diverses chambres autorisées par le Statut. Il est exact, comme l’a ob-
servé en 1972 celui qui était alors le Président de la Cour, qu’«il n’y a
rien d’immuable dans la constitution et la structure actuelles de la
Cour internationale de Justice» (sir Muhammad Zafrulla Khan, dis-
cours prononcé a l’occasion du cinquantenaire de la Cour mondiale,
C.LJ. Annuaire 1971-1972, p. 142). Comme le Président d’alors le notait, le
Statut de la Cour contenait déja des dispositions permettant de constituer
des chambres spéciales, méme si ces dispositions n’avaient pas encore été
utilisées. Il est clair toutefois que s’il fallait faire quelque chose pour pro-
mouvoir l’utilisation de ce mécanisme, l’on aurait dû avoir à l’esprit que si
la constitution et la structure d’alors de la Cour n’avaient rien d’immuable
et devaient par voie de conséquence être modifiées, il fallait pour ce faire
utiliser la procédure prescrite.

Outre cette question de constitutionnalité, une deuxième et une troi-
sième question se posent par voie de conséquence. La deuxième concerne
la validité des dispositions revisées du Règlement de la Cour dans la
mesure où elles visent à donner à un juge élu à une chambre ad hoc une
période de fonctions plus longue que celle d’un juge qui n’est pas ainsi élu.
La troisième question concerne le pouvoir de la Cour de revenir sur ses
décisions antérieures relatives au droit des parties d’influencer la compo-
sition des chambres ad hoc, et de mettre fin à la pratique que ces décisions
ont créée. La première question est examinée dans les deuxième et troi-
sième parties. Les deuxième et troisième questions sont examinées dans
les quatrième et cinquième parties respectivement. La sixième partie

24
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 24

contient des conclusions générales quant au statut du système actuel des
chambres ad hoc. La septième partie examine la requête du Nicaragua
dans l'hypothèse où la Chambre est validement constituée.

Limites du pouvoir réglementaire de la Cour

En termes généraux, la question est celle du pouvoir réglementaire de la
Cour, et cet aspect peut en conséquence être abordé dans la présente par-
tie préliminaire. L'article 30, paragraphe 1, du Statut est ainsi libellé : « La
Cour détermine par un règlement le mode suivant lequel elle exerce ses
attributions. Elle règle notamment la procédure.» Les modifications
apportées en 1945 au texte anglais de la disposition correspondante du
Règlement de la Cour permanente de Justice internationale ne visaient
qu’à harmoniser ce texte avec la version française antérieure (voir Man-
ley O. Hudson, « The Twenty-Fourth Year of the World Court», Ameri-
can Journal of International Law, 1946, vol. 40, p. 28; et C.PJ.I. série D,
troisième addendum au n° 2, rapport de sir Cecil Hurst, p. 758). En consé-
quence, on peut à bon droit recourir aux écrits doctrinaux relatifs à la
disposition antérieure pour élucider le sens de la disposition actuelle. Par
nécessité, la Cour permanente a utilisé le pouvoir que lui conférait la dis-
position antérieure pour combler certaines lacunes de son Statut (Man-
ley O. Hudson, The Permanent Court of International Justice, 1920-1942,
New York, 1943, p. 275), et aussi pour servir 4 régler des questions tou-
chant son organisation interne (ibid., p. 270). Et il n’est pas douteux que,
dans les limites applicables, il était loisible 4 la Cour de déterminer le
contenu de son Réglement. Toutefois, il n’est pas contestable que

«le principal objet du Réglement est d’informer ceux qui ont la
charge de conduire la procédure d’une affaire devant la Cour des
mesures qui doivent étre prises, ainsi que du moment et de la maniére
dont elles doivent l’être, afin de soumettre ladite affaire à la décision
de la Cour» (rapport de sir Cecil Hurst, loc. cit.).

On peut sans risque supposer qu’en ce qui concerne les chambres ad hoc
le Statut ne comportait pas de lacunes qu’il aurait été nécessaire que la
Cour comblat en exerçant son pouvoir réglementaire. En l’espèce, on n’a
comblé aucune lacune : on a changé quelque chose. Auparavant, le choix
des juges appelés à siéger dans une chambre ad hoc relevait de la Cour, à
l'exclusion totale des parties. Telle était indubitablement la situation juri-
dique. Et il n’existait, dans cette situation, aucune lacune qu'il aurait été
nécessaire de combler pour que le mécanisme établi puisse, en droit, fonc-
tionner (voir René-Jean Dupuy, «La réforme du Règlement de la Cour
internationale de Justice», Annuaire français de droit international, 1972,
vol. XVIII, p. 270). Si on a, en 1972, modifié ce mécanisme pour le rendre
plus attrayant pour les utilisateurs potentiels, il ne s’agissait en aucune
manière de combler une lacune juridique. On ne peut non plus justifier
cette réforme en disant que la Cour a exercé son pouvoir réglementaire

25
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 25

pour régler des questions d’organisation interne. Tel qu’on l’entend géné-
ralement, ce pouvoir n’autorise pas la Cour à conférer des droits sur son
organisation interne à des entités qui lui sont extérieures. Reste donc à
savoir si cette modification du Règlement se justifiait en tant qu’exercice
du pouvoir réglementaire en matière de procédure.

A la question ainsi posée, il semble que la réponse soit simplement
«non». Toutefois, nous allons examiner cette question, premièrement du
point de vue de la compatibilité de la nature d’une chambre ad hoc, telle
que modifiée par les nouvelles dispositions du Règlement, avec la nature
profonde de la Cour, telle que celle-ci a été envisagée par la Charte et défi-
nie par le Statut, et, deuxièmenent et plus spécialement, du point de vue de
la compatibilité des nouvelles dispositions du Règlement avec les disposi-
tions d’une force supérieure de l’article 26 du Statut. Ces deux questions
sont examinées dans les deuxième et troisième parties respectivement.

DEUXIÈME PARTIE. COMPATIBILITÉ DU CARACTÈRE DES CHAMBRES AD HOC
TEL QU’IL A ETE MODIFIÉ PAR LES NOUVELLES DISPOSITIONS DU RÈGLEMENT
AVEC CELUI DE LA COUR

La question la plus importante en l'occurrence est de savoir si, et dans
quelle mesure, l’acte constitutif de la Cour envisage que les parties à une
instancé puissent influer sur la détermination des membres de la Cour qui
siégeront en cette instance. On peut observer une prédisposition compré-
hensible à considérer qu’il existe un droit général à exercer une telle
influence dans le cas d’un tribunal international par opposition à une juri-
diction interne; et il est probable que la faveur que connaît le nouveau
système procède dans une certaine mesure de cette prédisposition. Mais
la réponse précise à la question qui se pose dans le cas de la Cour interna-
tionale doit à mon avis être fonction du caractère juridique exact de la
Cour et, par extension, de ses chambres. I] me semble à cet égard que la
distinction essentielle est celle à laquelle le Nicaragua fait allusion
lorsqu'il évoque «la conception institutionnelle de la Cour en tant
qu’organe judiciaire — et non pas en tant qu’organe d’arbitrage » (lettre
du 1% février 1990 adressée au Greffier par l’agent de la République du
Nicaragua). Je crois qu’il n’est pas inutile de revenir et d’insister sur cette
distinction.

Il est évident que la Cour est une cour de justice. Néanmoins, en raison
de cette évidence même, l’on risque de tenir pour acquises les considéra-
tions primordiales qui sont en jeu. Nous nous proposons donc de rappeler
brièvement le caractère historique de la Cour non seulement pour retrou-
ver le sens de la nature réelle de la Cour, mais aussi pour déterminer si la
conception originelle demeure valide et, si tel est le cas, quelles sont les
limites des dérogations tolérables à la norme. Il est particulièrement
important de le faire car, bien qu’il serait erroné de considérer qu’une cour
de justice internationale est une copie conforme d’une cour de justice
interne, il ne le serait pas moins de supposer qu'aucune analogie n’est pos-

26
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 26

sible en ce qui concerne les éléments fondamentaux de la notion de cour
de justice.

Je ne rappellerai pas la distinction éculée entre tribunal arbitral et cour
de justice (voir entre autres James Brown Scott, The Status of the Interna-
tional Court of Justice, 1916, p. 24). En fait, on s’est dans les premiers temps
demandé si la Cour permanente de Justice internationale pouvait être
considérée comme un organe arbitral dans la mesure où elle était compé-
tente pour statuer sur des différends purement politiques par opposition à
des différends juridiques ayant des aspects politiques (voir Secrétariat de
la Société des Nations, «Mémorandum sur les différentes questions
concernant l'établissement de la Cour permanente de Justice internatio-
nale, appendice », dans Cour permanente de Justice internationale, comité
consultatif de juristes, Documents présentés au comité et relatifs à des projets
déjà existants pour l'établissement d’une Cour permanente de Justice inter-
nationale, 1920, p. 115). Mais cette possibilité ne semble pas avoir été
sérieusement envisagée et nous n’avons pas besoin de nous y arrêter: la
Cour ne se considère pas comme compétente pour trancher des questions
qui ne sont pas régies par des principes juridiques (voir entre autres les
observations de M. Kellogg dans l'affaire des Zones franches de la Haute-
Savoie et du Pays de Gex, C.P.J.I. série A n° 24, p. 29-34; Vaffaire relative à
Certains emprunts norvégiens, CLI.J. Recueil 1957, opinion de sir Hersch
Lauterpacht, p. 66; et l’affaire relative aux Actions armées frontalières
et transfrontalières (Nicaragua c. Honduras), C.I.J. Recueil 1988, p. 91,
par. 52). Toute l’évolution de la réflexion qui a amené la création de la
Cour permanente révélait une intention bien établie de créer une cour
de justice au sens qu’a généralement cette expression en droit interne. Une
des caractéristiques principales du nouvel organe était que son personnel
judiciaire devrait être titulaire : les parties ne pourraient, comme cela est le
cas devant un organe arbitral, désigner certains juges pour siéger dans des
affaires données.

D'une manière ou d’une autre, on a à de nombreuses reprises fortement
insisté sur ce point important, dont les aspects essentiels sont exposés
dans les instructions justement célèbres du secrétaire d’Etat Elihu Root à
la délégation des Etats-Unis à la conférence de La Haye de 1907 (voir
«Secretary of State Elihu Root to Mr. J. H. Choate and others», dans In-
structions to the American Delegates to the Hague Peace Conferences and
Their Official Reports, sous la direction de James Brown Scott, 1916,
p. 79-80; ces instructions sont citées par M. Kellogg dans l’affaire des
Zones franches de la Haute-Savoie et du Pays de Gex, loc. cit., p. 36-37). Le
principe a été proclamé durant les débats du comité consultatif de juristes
en 1920. A l’évidence, le comité a fait sienne la conception du Secrétariat
de la Société des Nations, à savoir que la nouvelle Cour, telle que l’envi-
sageait l’article 14 du Pacte, serait «une Cour de Justice dans l’acception
restreinte et technique du terme. Elle serait une Cour dont le caractère
serait au présent égard analogue à celui des Cours de Justice des divers
pays.» (« Notice sur le caractère de la nouvelle Cour permanente de Jus-
tice internationale », dans Documents, op. cit., p. 113; voir aussi, ibid., p. 7).

27
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 27

Le maintien de la Cour permanente d’arbitrage aux côtés de la nouvelle
Cour — et de fait dans le même bâtiment, comme c’est encore le cas
aujourd’hui — était vu comme une confirmation de «la conclusion que la
nouvelle Cour aura en principe le caractère d’une cour de justice » (Docu-
ments, op. cit., p. 115). La coexistence de la Cour permanente de Justice
internationale avec la Cour permanente d’arbitrage et d’autres tribunaux
arbitraux a été expressément reconnue à l’article 1 du Statut de la Cour,
ainsi libellé :

«Indépendamment de la Cour d’arbitrage, organisée par les
conventions de La Haye de 1899 et 1907, et des tribunaux spéciaux
d’arbitres, auxquels les Etats demeurent toujours libres de confier la
solution de leurs différends, il est institué, conformément à l’ar-
ticle 14 du Pacte de la Société des Nations, une Cour permanente de
Justice internationale.»

Les parties ont toujours eu la possibilité de recourir à l’arbitrage. On leur
donnait désormais, sur une base potentiellement mondiale, le choix entre
Varbitrage et un nouveau mécanisme — une cour de justice (voir aussi
B. C. J. Loder, « The Permanent Court of International Justice», Report
of the Twenty-Ninth Conference of the International Law Association,
Londres, 1920, p. 148).

M. Léon Bourgeois, représentant éminent et distingué du Conseil de la
Société des Nations, a évoqué ces idées lorsque, prenant la parole lors de
. la séance inaugurale du comité de juristes le 16 juin 1920, il déclara:

«La Cour de Justice doit être une véritable Cour permanente. Ce
n’est pas simplement à des arbitres choisis éventuellement en cas de
conflit par les parties intéressées, c’est à un petit nombre de juges
siégeant constamment, recevant un mandat dont la durée permettra
l’établissement d’une véritable jurisprudence, qu’il appartiendra de
dire le droit. Cette permanence est un symbole. C’est un siège élevé
au milieu des nations, où toujours sont présents les juges, vers qui
puisse toujours se porter l’appel des faibles et se dresser la protesta-
tion du droit violé. Choisis non en considération de l’Etat auquel ils
appartiennent mais à raison de leur autorité personnelle, de leur
passé, du respect qui s’attache à leur nom connu du monde entier, ces
juges représenteront le véritable esprit international, qui n’est nulle-
ment, comme on l’a prétendu, la négation des légitimes intérêts de
chaque nation, mais qui est, au contraire, la sauvegarde de ces inté-
rêts, dans la limite même de leur légitimité.» (Cour permanente de
Justice internationale, comité consultatif de juristes, Procès-verbaux
des séances du comité, 16 juin-24 juillet 1920, avec annexes, La Haye,
1920, p. 7-8.)

Le rapport du comité consultatif de juristes de 1920 indiquait quant à
lui:

28
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 28

«Avec la Cour d'arbitrage, ce sont les parties qui choisissent leurs
juges, après que le litige est né; avec la Cour permanente de Justice
internationale, les plaideurs ne doivent plus avoir le choix du juge.»
(«Rapport du comité consultatif de juristes», annexe n° 1 aux
Procès-verbaux, op. cit., p. 695.)

Puis, aprés avoir (p. 696) évoqué le discours inaugural de M. Bourgeois, le
rapport ajoutait :

«Par opposition à la Cour d'arbitrage, la Cour permanente de Jus-
tice internationale méritera vraiment son nom parce qu’elle sera
composée de juges qui siégeront d’affaire en affaire, sans que les par-
ties aient à les désigner pour ce rôle et, sauf une exception dont il sera
parlé plus loin en matière de procédure sommaire, sans qu’il soit per-
mis aux parties de déterminer le nombre des juges. » (Jbid., p. 698.)

L’exception visait apparemment le projet d’article 26 du Statut ainsi
libellé:

«En vue de la prompte expédition des affaires, la Cour compose
. annuellement une chambre de trois juges, appelée à statuer en procé-
dure sommaire, lorsque les parties le demandent.» (Zbid., p. 719.)

Les parties pouvaient fixer le nombre des juges seulement dans la mesure
où elles choisissaient cette chambre dont le nombre de membres était fixé
à trois.

Comment tout cela a-t-il été compris quand la nouvelle Cour a finale-
ment été créée? S’adressant à la Cour le 15 février 1922 à l’occasion de son
inauguration officielle, le ministre néerlandais des affaires étrangères,
M. Van Karnebeek, déclara:

«Votre responsabilité est d’autant plus grande que les Etats qui
s’adresseront à vous pour obtenir la justice auront renoncé au libre
choix des juges, qui caractérise l’arbitrage établi à vos côtés sous le
même toit.» (C.PJ.I. série D n° 2, p. 322.)

Le Président Loder en convint lorsqu'il répondit:

«[Lla juridiction [de la Cour] diffère de l’arbitrage. Les juges ne
sont plus à nommer par les parties. Ils sont là en Cour permanente.

La procédure n’est plus à faire, elle est réglée dans le Statut et les
Règlements.

Les deux institutions existent l’une à côté de l’autre, chacune rem-
plissant sa destination spéciale, chacune ayant sa sphère naturelle,
les deux vivant paisiblement ensemble dans cette même demeure,
comme deux sœurs d’un âge différent.

29
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 29

La plus jeune est-elle parfaite, son Statut ne sera-t-il jamais à modi-
fier? Rien n’est parfait à l’heure de la naissance. C’est aussi pour elle
que la loi de l’évolution se fera valoir.» (C.PJ.I. série D n° 2,
p. 329-330.)

Ainsi, la structure de l’institution pouvait être modifiée et il serait peut-
être nécessaire de la modifier; mais, pour lors, son caractère était celui
d’une cour de justice au sens ordinaire de l’expression. Cela étant, on ima-
gine aisément comment le Président Loder aurait réagi à une tentative d’y
apporter une modification par le biais d’un amendement du Règlement
de la Cour visant à donner aux parties «une influence décisive» dans le
choix des juges titulaires de la Cour devant siéger à une chambre consti-
tuée en vertu du Statut, même tel que celui-ci a été remanié pour la Cour
actuelle en 1945.

Cet aspect de la question peut être résumé par ces observations de
M. Kellogg dans l’affaire des Zones franches de la Haute-Savoie et du Pays
de Gex:

«Il est évident — cela ressort des circonstances qui ont conduit à la
création de la Cour et du développement historique de son organisa-
tion, ainsi que d’un examen attentif du Statut de la Cour rédigé par un
comité spécial de juristes désigné par le Conseil de la Société des
Nations — que la Cour est une cour de justice dans le sens où ce
terme est connu et entendu selon la jurisprudence des nations civili-
sées.» (C.P.J.I. série À n° 24, p. 33.)

L'idée que la Cour était une cour de justice et non un organe arbitral
était à la base de l’opposition qui s’est manifestée à l’encontre de deux
institutions importantes, à savoir les chambres et les juges ad hoc. Bien que
dans les deux cas les dispositions souhaitées aient été élaborées, il n’est
guère douteux, au vu des travaux préparatoires, que le caractère fonda-
mentalement judiciaire de la Cour devait prévaloir dans toutes les moda-
lités de son organisation et de son fonctionnement, sauf dérogations
clairement autorisées par le Statut lui-même.

En ce qui concerne l’idée des chambres, lord Phillimore, dans une
déclaration faite devant le comité consultatif de juristes de 1920, a
exprimé son opposition de la manière suivante:

«L'idée de 1907 de diviser la Cour en chambres est également trop
liée à celle de l’arbitrage, puisque les chambres seraient composées
in casu. Pour être une cour de justice, il faut que la Cour siège
in pleno... le nombre de juges n’a qu’une importance secondaire; l’es-
sentiel c’est que, dans la mesure du possible, tous les juges siègent en
même temps.» (Procés-verbaux, op. cit., 1920, p. 174-175.)

Evoquant les débats du comité de 1920, M. Hudson devait écrire:

«On n’a trouvé aucune raison pour exclure certains membres de la
Cour lorsque celle-ci siégeait, et au fur et à mesure que le débat avan-
çait le comité de juristes de 1920 en est venu à conclure que l’unité de

30
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 30

la Cour exigeait qu’elle siège toujours in pleno; sa proposition à cet
effet a été consacrée dans le texte adopté. » (Hudson, The Permanent
Court of International Justice, 1943, p. 173-174.)

La création de chambres a été admise en tant qu’exception à cette règle
primaire. Comme l’a noté lord Finlay, l’article 25 du Statut

«stipule que la Cour exerce ses attributions en séance plénière,
sauf exceptions expressément prévues. Les exceptions en question
sont spécialement envisagées aux article 26 et 27 du Statut»
(C.P.J.I. série D n° 2, 11 février 1922, p. 28).

Il concédait qu’il fallait «appliquer le Statut d’une façon large», mais
n'aurait jamais imaginé qu’on puisse penser que cela habilitait la Cour à
exercer ses attributions par le truchement de chambres composées autre-
ment que ne l’autorisait expressément le Statut lui-même.

A cet égard, il n’est pas inintéressant de noter que tandis que l’article 25
du Statut de 1920 stipulait : «sauf exception expressément prévue, la Cour
exerce ses attributions en séance plénière », l’article 25 du présent Statut,
tout en reprenant ces termes, a prudemment ajouté les mots «par le pré-
sent Statut» après le mot «prévue» (Documents de la conférence des
Nations Unies sur l'Organisation internationale, San Francisco, 1945,
vol. XVII, p. 412, sixième séance du comité consultatif de juristes, 12 juin
1945). Les actes officiels n’indiquent pas la raison de cette modification,
que M. Hudson avait probablement raison de qualifier de «purement sty-
listique» (Manley O. Hudson, « The Twenty-Fourth Year of the World
Court», American Journal of International Law, 1946, vol. 40, p. 24-25).
Mais, si elle ne change rien quant au fond, il semble que cette modifica-
tion stylistique ait visé 4 faire ressortir et 4 souligner un principe originel
d’une importance prééminente, à savoir que toute dérogation à la règle
générale selon laquelle la Cour doit toujours siéger en séance plénière
devait être expressément autorisée par le Statut lui-même. Le Règlement
de la Cour ne pouvait ajouter de nouvelles dérogations supplémentaires.

La question est la suivante: peut-on dire qu’une chambre ad hoc consti-
tuée en application du nouveau Règlement de la Cour constitue une déro-
gation expressément autorisée par le Statut lui-même à la règle dominante
selon laquelle la Cour doit siéger in pleno?

Pour ce qui est des juges ad hoc, la aussi, comme chacun sait, une oppo-
sition s’est manifestée au motif que la désignation de tels juges était le
propre des tribunaux arbitraux plutôt que des cours de justice. Le comité
de juristes de 1920 était bien sir conscient des objections possibles. Evo-
quant l’hypothèse où les deux parties désigneraient un juge ad hoc, le
comité déclarait:

«Sous ce rapport, notre Cour s’écarte du type de la cour de justice
interne pour se rapprocher de la cour d’arbitrage. Mais cet écart est
nécessaire. Si notre Cour est une cour, il ne faut pas oublier que c’est
une cour entre Etats. Et les Etats tiennent à faire monter, quand ils
viennent devant la justice, pour les raisons déjà données, un des leurs

31
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 31

sur le siège.» («Rapport du comité consultatif de juristes», 1920,
loc. cit., p.722.)

Le rapport admettait ainsi la validité de l’argument avancé par M. Loder
lorsqu'il déclarait : «si l’on donne aux parties le droit de choisir ce juge, on
se trouve en pleine procédure d’arbitrage » (Procès-verbaux, op. cit. p. 531;
voir aussi, ibid., p. 169-170; et B. Schenk von Stauffenberg, Statut et Règle-
ment de la Cour permanente de Justice internationale, Eléments d’interpréta-
tion, Berlin, 1934, p. 181-182).

Ainsi, bien qu'ayant décidé qu’il serait permis de désigner des
juges ad hoc, on avait conscience que cet arrangement donnait à la Cour
une connotation arbitrale qui n’était pas tout à fait en harmonie avec son
caractère fondamentalement judiciaire en tant que cour de justice. Les
promoteurs de ce système ont dû se battre pour le faire accepter, et le justi-
fier par des motifs très particuliers (voir « Rapport du comité consultatif
de juristes », 1920, loc. cit. p. 721; les observations de lord Phillimore dans
Procés-verbaux, op. cit., p. 528, et celles de M. Adatci, ibid., p. 529; les
observations de M. Altamira le 23 juin 1926, dans C.P.J.I. série D, adden-
dum au n° 2, p. 26; le « Rapport présenté par le représentant de la France,
M. Léon Bourgeois, et adopté par le Conseil de la Société des Nations
réuni à Bruxelles le 27 octobre 1920», dans Société des Nations, Cour per-
manente de Justice internationale, Documents relatifs aux mesures prises par
le Conseil de la Société des Nations aux termes de l'article 14 du Pacte et à
l'adoption par l’Assemblée du Statut de la Cour permanente, p. 48; et la
déclaration du Greffier en 1932 dans C.PJ.I. série D, troisième addendum
au n° 2, p. 18, note de bas de page). Et ces motifs particuliers demeurent
sans aucun doute valides. Mais l’on doit admettre qu’il n’était pas prévu
d'étendre ce système — et l’idée du choix des juges par les parties qu’il
concrétise — aux cas dans lesquels le Statut ne l’autorisait pas clairement,
expressément ou par implication nécessaire.

Les motifs pour lesquels une proposition tendant à ce que les membres
d’une chambre de la Cour permanente de Justice internationale soient
désignés par les parties a été faite et rejetée au comité de juristes en 1920
permettent de comprendre combien le principe d’une telle désignation
était étranger à la notion de cour de justice — même de cour de justice
internationale (Procès-verbaux, op. cit, p. 183-184, 517, 524). M. Ricci-
Busatti déclarait expressément, dans l'introduction de la proposition
écrite qu’il a présentée à cet effet: « Il convient que la Cour de Justice se
rattache autant que possible à la Cour d’arbitrage, dont elle ne fait que
développer les fonctions.» (Jbid., p. 183.) Le compte rendu des débats
relatif à cette proposition montre — cela n’est pas surprenant — que dans
sa présentation :

«M. Ricci-Busatti [partait] personnellement d’une conception dif-
férente : il maintient son point de vue, à savoir qu'il ne faut pas trop
distinguer entre la nouvelle cour et l’ancienne cour d’arbitrage, et

32
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 32

qu'il n’y a pas de différence essentielle, surtout dans le domaine des
rapports internationaux, entre la fonction arbitrale et la fonction
judiciaire » (Procés-verbaux, op. cit., p. 177).

Ainsi, sa proposition était de nature franchement arbitrale. M. Loder
(approuvé sur ce point par M. de Lapradelle) n’a donc guère eu de diffi-
culté à en obtenir le rejet, au motif que, contrairement à ce que pensait
M. Ricci-Busatti, la Cour devait bien être une cour de justice (ibid., p. 178;
voir aussi, ibid., p. 526; et James Brown Scott, The Project of a Permanent
Court of International Justice and Resolutions of the Advisory Committee of
Jurists, Report and Commentary, 1920, p. 27-28). A partir du moment où
cette conception du caractère de la Cour était ainsi confirmée, la proposi-
tion ne pouvait qu'être rejetée. En des termes qui anticipent étrangement
ce qu’on a dit au sujet du nouveau Règlement, M. Ricci-Busatti avait fait
valoir qu’il était « désirable de laisser aux parties directement, ou par l’in-
termédiaire du Président, une certaine influence sur la composition de la
section» (Procès-verbaux, op. cit, p. 526). L'idée ne fut pas retenue,
M. Loder et le baron Descamps, président du comité, faisant valoir que
«cette méthode rappellerait trop celle propre à l’arbitrage » (ibid.). Peut-
on dire que le caractère judiciaire de l’actuelle Cour est si nettement diffé-
rent de celui de la Cour qui l’a précédée qu’il soit justifié d’accepter
aujourd’hui ce qu’alors on avait rejeté ?

Bien au contraire: la Cour a maintes fois repris, en substance, les vues
exprimées par la Cour permanente de Justice internationale au sujet de
son statut en tant que cour de justice. Malgré un doute initial quant à la
relation juridique précise entre la Cour permamente, dans son rôle
consultatif, et le Conseil de la Société des Nations, dès 1923 la Cour a eu
l’occasion de déclarer que «la Cour, étant une cour de justice, ne peut se
départir des règles essentielles qui dirigent son activité de tribunal, même
lorsqu'elle donne des avis consultatifs» (Statut de la Carélie orientale,
C.P.J.I. série B n° 5, p. 29). Cette affirmation, «la Cour, étant une cour de
justice», a été reprise par la Cour permanente dans l’affaire des Zones
franches de Haute-Savoie et du Pays de Gex(loc. cit, p. 15). L’actuelle Cour
a fait de même dans plusieurs affaires. Par exemple, dans l’affaire de la
Composition du Comité de la sécurité maritime de l'Organisation intergou-
vernementale consultative de la navigation maritime, la Cour a déclaré:
«En tant que corps judiciaire, la Cour doit dans l'exercice de sa fonction
consultative rester fidèle aux exigences de son caractère judiciaire.»
(C.L.J. Recueil 1960, p. 153.) Plus récemment, à l’occasion de l'affaire de
l’Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de l'accord
du 26 juin 1947 relatif au siège de l'Organisation des Nations Unies, la Cour
a une nouvelle fois réaffirmé qu’elle avait le caractère d’une «cour de
justice» (C.L.J. Recueil 1988, p. 29, par. 40). Plus particulièrement, en des
termes que la différence de contexte ne rend pas inapplicables à la situa-
tion à l’examen, la Cour a déclaré dans l’affaire du Cameroun septentrional:

«I y a des limitations inhérentes à l’exercice de la fonction judi-
ciaire dont la Cour, en tant que tribunal, doit toujours tenir compte. Il

33
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 33

peut ainsi y avoir incompatibilité entre, d’un côté, les désirs d’un
demandeur ou même des deux parties à une instance et, de l’autre, le
devoir de la Cour de conserver son caractère judiciaire. C’est à la
Cour elle-même et non pas aux parties qu’il appartient de veiller à
l'intégrité de la fonction judiciaire de la Cour.» (C.LJ. Recueil 1963,
p. 29)

La Cour ajoutait de manière pénétrante:

«Cette fonction [judiciaire] est soumise 4 des limitations inhé-
rentes qui, pour n’étre ni faciles à classer, ni fréquentes en pratique,
n’en sont pas moins impérieuses en tant qu’obstacles décisifs au
règlement judiciaire. » (Ibid., p. 30.)

Bien que des règles spécifiques fussent aussi en cause dans l'affaire des
Zones franches de Haute-Savoie et du Pays de Gex, il semble clair que, dans
le refus de la Cour d’accéder à la demande tendant à ce que la Cour com-
munique officieusement aux parties, comme celles-ci le lui demandaient,
les résultats de ses délibérations, on puisse voir l’effet d’une limitation
inhérente que la Cour ne pouvait ignorer (C.PJ.I. série A n° 22, p. 12).
Cette limitation découlait essentiellement du statut de la Cour en tant que
cour de justice. On peut voir l’effet d’une limitation inhérente semblable,
liée cette fois au principe audi alteram partem, à la base d’une bonne partie
du raisonnement de la Cour dans l’affaire du Statut de la Carélie orientale
(C.P.J.I. série B n° 5), ainsi que dans l’affaire des Jugements du Tribunal
administratif de l'OIT sur requêtes contre l'Unesco (C.LJ. Recueil 1956,
p. 77) et dans celles de la Demande de réformation du jugement n° 158 du
Tribunal administratif des Nations Unies(C.I.J. Recueil 1973, p. 166) et de la
Demande de réformation du jugement n° 273 du Tribunal administratif des
Nations Unies (C.IJ. Recueil 1982, p. 325). Dans la première de ces
affaires, M. Winiarski notait:

«le grand problème à résoudre, pour la Cour, c’était de concilier sa
fonction consultative avec son caractère de Cour de justice, organe
judiciaire et indépendant du droit international» (p. 104).

Une limitation inhérente similaire interdit à mon avis à la Cour de per-
mettre aux parties à un litige d’influencer en quoi que ce soit sa décision
quant à ceux de ses membres qui doivent siéger dans l’affaire en cause.

L'histoire de la création de la Cour permanente montre que c’est la
notion de cour de justice telle que cette notion s'entend généralement en
droit interne que la Cour devait incarner. Ceci étant, les mises en garde
contre le danger de transposer des concepts de droit interne au plan inter-
national ne semblent pas justifiées dans le présent contexte. On n’a pas
considéré que la vocation internationale de la Cour modifie substantielle-
ment les éléments essentiels de cette notion dans son application 4 la
Cour. L’argument tendant à justifier le nouveau système par la vocation
internationale de la Cour semble ainsi d’une pertinence limitée. Il est vrai
par exemple que les Etats qui soumettent un litige à un tribunal internatio-

34
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 34

nal postulent qu’ils pourront intervenir dans sa constitution et son fonc-
tionnement (voir René-Jean Dupuy, loc. cit., p. 272). Mais si, comme il le
semble, les auteurs du Statut de 1920 et du texte qui lui a succédé ont, pour
cette raison même (voir le «Rapport du comité consultatif de juristes »,
1920, p. 722, cité ci-dessus), envisagé et effectivement indiqué la mesure
précise dans laquelle les Etats seraient autorisés à participer à la constitu-
tion et au fonctionnement de la Cour, appartient-il à la Cour elle-même,
dans l’exercice de son pouvoir réglementaire subordonné et limité, d’ac-
croître cette participation telle qu’elle est autorisée par le texte appli-
cable? Les documents cités montrent que la possibilité pour les parties de
choisir les juges était considérée comme une caractéristique de la procé-
dure arbitrale; que cette notion était ainsi par essence en opposition avec
le caractère judiciaire de la Cour; qu’on en a néanmoins autorisé, pour des
raisons particulières et après un très vif débat, une application limitée
dans l’acte constitutif de la Cour pour ce qui est des juges ad hoc; mais
qu’on ne pouvait étendre cette application limitée tout en respectant le
caractére judiciaire de la Cour, et sans apporter 4 son Statut un amende-
ment l’y habilitant.

TROISIEME PARTIE. CONFORMITE DES NOUVELLES DISPOSITIONS
DU RÈGLEMENT AVEC LE STATUT DE LA COUR

La conclusion que j'ai dégagée ci-dessus est confortée par l'examen de
la relation entre l’article 17, paragraphe 2, du Règlement de la Cour tel que
modifié en 1978 et l’article 26, paragraphe 2, de son Statut. Cette dernière
disposition, introduite en 1945, est libellée comme suit:

«La Cour peut, à toute époque, constituer une chambre pour
connaître d’une affaire déterminée. Le nombre des juges de cette
chambre sera fixé par la Cour avec l’assentiment des parties. »

Développant cette disposition, l’article 71, paragraphe 3, du Régle-
ment de 1946 prescrit que le Président de 1a Cour «s’informe des désirs
des parties au sujet du nombre des juges qui devront siéger dans cette
Chambre».

. Comme j'ai tenté de le démontrer ci-dessus, le caractère judiciaire
de la Cour semble étayer l’argument a contrario selon lequel la mention
spécifique à l’article 26, paragraphe 2, du Statut de l’assentiment des
parties au «nombre» de juges d’une chambre ad hoc (mention qu’on
retrouve à l’article 71, paragraphe 3, du Règlement de 1946) — exclut
toute intention de leur donner aussi un mot à dire dans le choix des juges
eux-mêmes.

Rien dans les comptes rendus des séances du comité de juristes qui s’est
réuni à Washington en 1945, ni dans ceux de la conférence de San Fran-
cisco ne donne à penser que les parties pourraient avoir le droit de choisir
des membres de la Cour comme membres d’une chambre ou d’influer sur

35
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 35

ce choix (voir Documents de la conférence des Nations Unies sur l'Organisa-
tion internationale, San Francisco, 1945, vol. XIV, p. 200-202, 221-222, 271,
282, 317, 333-334, et 834-835). Ce qui se rapproche le plus d’un examen de
la question figure dans une déclaration souvent citée de M. Hudson au
comité de juristes de Washington. Le passage pertinent du compte rendu
est ainsi rédigé :

«La question suivante, indique le Président, est celle du nombre
des juges composant les chambres. Sir Frederic Eggleston (Australie)
demande si la chambre de procédure sommaire peut siéger en même
temps que la Cour plénière. M. Hudson relève qu’on a peu eu recours
aux chambres et que la question ne s’est jamais posée. Il fait observer
qu’en vertu du présent Statut, la Cour élit certains de ses membres
pour siéger dans les chambres pour un nombre d’années déterminé et
que les parties ne décident ni du nombre ni de la composition des
chambres. M. Hudson a l’impression que le sous-comité est en train
de proposer un système entièrement différent lorsqu'il prévoit la
constitution ad hoc de chambres avec l’assentiment des parties.»
(bid., p. 199, le 16 avril 1945.)

Bien entendu l’observation de M. Hudson selon laquelle, en vertu des
dispositions de l’ancien Statut, «les parties ne décident ni du nombre ni de
la composition des chambres » était juste. Elle montre aussi que M. Hud-
son se rendait compte qu'il fallait distinguer entre «nombre » et « compo-
sition». Dans la nouvelle disposition, il n’était question que du «nom-
bre », et les comptes rendus reflètent clairement une tendance à considérer
qu’elle était limitée à cet aspect. Pour «entièrement différent» que fût le
nouveau système, il aurait fallu un fort glissement de sens pour que la
mention explicite du «nombre» s’entende aussi de la «composition».
Comme on l’a vu, la Cour elle-même, par le biais de l’article 71, para-
graphe 3, de son Règlement de 1946, ne procédait à aucune extension de
ce genre: la disposition en question stipulait expressément et délibérément
que le Président s’informe «des désirs des parties au sujet du nombre
des juges qui devront siéger dans cette Chambre». Il y a tout lieu de
supposer que les juges qui ont rédigé cet article du Règlement en 1946
avaient suffisamment présent à l’esprit les travaux d’élaboration du nou-
veau Statut pour en saisir correctement le sens sur ce point. Si l'intention
des rédacteurs du Statut avait été de sanctionner la consultation des par-
ties pour la composition des chambres, il est surprenant, s’agissant d’un
point aussi important, qu'il ait fallu plus d’un quart de siècle à la Cour
pour le deviner et insérer une disposition à cet effet dans son nouveau
Réglement.

Méme si M. Hudson entendait les choses différemment, ce qui est dou-
teux, rien dans les comptes rendus ne permet de penser qu’une interpréta-
tion aussi étrange et aussi artificielle ait été partagée par d’autres membres
du comité de juristes de Washington. Deux des orateurs qui sont interve-
nus par la suite, M. Cordova, ambassadeur du Mexique, et M. Hackworth,
président du comité, n’ont parlé que du «nombre » des juges. M. Cordova

36
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 36

a notamment «fait remarquer qu’il fallait donner à la Cour le pouvoir de
fixer le nombre des juges siégeant dans les chambres et donner aux parties
la possibilité d’approuver cet arrangement» (ibid.). Le président du
comité de rédaction a effectivement déclaré par la suite que le projet d’ar-
ticle 26 «disposait que, lorsque la Cour constituait des chambres pour
connaître d’affaires déterminées, l’assentiment des parties devrait être
obtenu. Sur ce point, trois juges de la Cour étaient du même avis » (ibid.
p. 221). Mais on aurait tort de supposer que d’autres membres aient pu
considérer que ce libellé impliquait l’obligation d’obtenir l’assentiment
des parties pour le choix de certains juges. M. Fitzmaurice a le 16 avril
1945 fait à ce propos une déclaration que le compte rendu relate comme
suit:

«M. Fitzmaurice (Royaume-Uni) dit que la Cour ne devrait pas
être obligée de constituer des chambres d’avance mais que si la Cour
décidait d’établir des chambres permanentes, elle devrait en fixer le
nombre. Si des chambres étaient constituées pour connaître d’une
affaire déterminée, le nombre des juges serait fixé par la Cour avec
l’assentiment des parties. Posée de cette façon, la question avait
recueilli 21 voix pour contre zéro.» (Ibid., p. 202.)

La forme sous laquelle la question a été posée et a recueilli cette reponse
unanime ne pouvait guère donner à penser à aucun des participants
qu’elle avait trait à une condition visant à obtenir le consentement des
parties pour le choix de certains juges titulaires comme membres d’une
chambre ad hoc.

M. Delgado, juge du Commonwealth des Philippines, prenant la parole
au comité de juristes le 18 avril 1945, a effectivement parlé de «la composi-
tion des chambres», mais en des termes qui montrent qu’il aurait jugé tota-
lement inacceptable que l’on donne aux parties le droit d’influencer le
choix de la Cour. On lit ce qui suit dans le compte rendu:

«M. Delgado (Commonwealth des Philippines) dit que le nombre
des juges désignés pour former une chambre devrait étre précisé au
paragraphe 2 [de l’article 26 du Statut] ainsi qu’au paragraphe 1“...
Le Président explique qu’au paragraphe 2 on a souhaité laisser la
question à la discrétion des parties... M. Delgado ... estime que le
paragraphe 2 doit être conforme au paragraphe 1%; il ne souhaite pas
que la composition des chambres soit déterminée par des instances
politiques. » (Ibid., p. 222.)

M. Delgado était nettement opposé à l’idée d’accorder aux parties un
contrôle, fût-il limité au « nombre» des juges, de crainte d’ouvrir la voie à
des influences politiques sur la «composition ».

En tout état de cause, il faudrait plus qu’une remarque isolée du genre
de celle de M. Hudson pour attester de manière crédible qu’on entendait
apporter par des voies indirectes ce qui constitue manifestement une
modification de fond au système hérité de la Cour permanente — une

37
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 37

modification de fond, parce que ainsi que M. Hudson lui-même le savait
trés probablement (voir Hudson, The Permanent Court of International
Justice, 1943, p. 179, note 49) et ainsi que je l’ai déjà indiqué, en 1920 une
proposition tendant 4 permettre aux parties de désigner les membres
d’une chambre avait été rejetée précisément parce que «cette méthode
ressemblerait trop à celle qui est propre à l’arbitrage». Ce rejet était évi-
demment motivé par le caractère judiciaire même de la Cour. Modi-
fier ce caractére sur le seul fondement de la remarque de M. Hudson
semble une entreprise quelque peu hasardeuse. Au sujet des affaires du
Plateau continental de la mer du Nord (République fédérale d’Allemagne/
Danemark; République fédérale d’Allemagne/Pays-Bas), M. Ammoun
a fait une observation qui me revient à l’esprit: « Pourtant, si telle avait
été intention des auteurs de la Convention, ils l’auraient exprimée au
lieu de la laisser déduire aussi laborieusement.» (C.I.J. Recueil 1969,
p. 115.) |

Pour soutenir le contraire, on s’est surtout fondé sur la déclaration sui-
vante, également souvent citée, faite par M. Jessup en 1970:

«On a suggéré ailleurs que si ce qui rend difficile le recours à la
Courinternationale de Justice est que les Etats préfèrent aller devant
un tribunal sur la composition duquel il ont leur mot à dire, ce résul-
tat peut être obtenu en recourant à «une chambre pour connaître
d’une affaire déterminée », comme le permet le paragraphe 2 de l’ar-
ticle 26 du Statut. En vertu de l’article 31 du Statut, les dispositions
relatives aux juges nationaux sont applicables à une telle chambre,
qui pourrait ainsi être composée d’un juge de la nationalité de cha-
cune des parties, tandis qu’un troisième juge serait élu par la Cour,
tout comme le Président de la Cour est, de nos jours, souvent habilité
à désigner des surarbitres. » (Philip C. Jessup, « To Form a More Per-
fect United Nations », Recueil des cours de l’Académie de droit interna-
tional de La Haye, t. 129 (1970-T), p. 21.)

La procédure que M. Jessup envisage, telle qu’il la décrit lui-méme dans
son ouvrage (Philip C. Jessup, The Price of International Justice, 1971,
p. 62-64), est la suivante : premièrement, la Cour élit trois de ses juges titu-
laires comme membres de la chambre; deuxièmement, si nécessaire, le Pré-
sident prie un ou deux des juges élus de céder leur place pour permettre
à chacune des parties d’avoir son propre juge à la chambre; troisième.
ment, l’une ou l’autre partie désigne au besoin un juge de remplacement.
Selon cette procédure, les parties n’interviennent ni lors de l'élection par
la Cour des trois membres originels de la chambre ni lorsque le Président
décide lesquels d’entre eux doivent céder leur place. Si, à cette époque,
M. Jessup estimait que les parties devaient avoir leur mot à dire à ce sujet,
il ne l’a pas déclaré dans l’extrait qu’on invoque pour lui imputer cette
façon de voir.

La formule proposée par M. Jessup pour permettre aux parties d’inter-
venir dans la composition d’une chambre revenait à intégrer des juges
désignés par les parties dans une chambre réduite à trois membres, un ou

38
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 38

deux des juges élus cédant leur place si nécessaire. Il semble que rien dans
le modèle que M. Jessup a publié ne permette de penser qu’il estimait alors
que le Règlement de la Cour pouvait être amendé, d’une façon qui fût
conforme au Statut, pour donner aux parties leur mot à dire dans la phase
de la procédure où la Cour élit des juges titulaires comme membres d’une
chambre ad hocet où le Président décide quels sont ceux qui doivent alors
céder leur place. Les mêmes observations s’appliquent aux idées que
M. James N. Hyde avait déjà émises sur la question (James N. Hyde, «A
Special Chamber of the International Court of Justice — an Alternative to
Ad Hoc Arbitration», American Journal of International Law, 1968, vol. 62,
p. 439). L’un comme l’autre de ces auteurs devaient avoir de bonnes rai-
sons pour ne pas aller aussi loin. Le libellé du paragraphe 4 de l’article 31
du Statut donne fortement à penser que le système régissant la participa-
tion aux chambres ad hoc de juges désignés par les parties reposait sur
l'hypothèse que les parties n’avaient aucune influence sur les résultats de
Pélection par la Cour des juges titulaires appelés à siéger à une chambre ni
aucune manière de connaître ces résultats à l’avance. Ainsi, dans le cas
d’Etats en litige dont des ressortissants étaient déjà sur le siège, ce n’était
qu’à la lumière des résultats de l’élection que le Président pouvait détermi-
ner dans quelle mesure il était nécessaire d’engager la procédure de dési-
gnation de juges nationaux. On ne pouvait non plus conclure à priori que
des Etats en litige n’ayant pas de ressortissant parmi les juges titulaires
voudraient toujours désigner un juge ad hoc pour siéger à une chambre:
on pouvait concevoir qu’à l’issue d’une élection ils fussent satisfaits de la
composition de la chambre résultant du scrutin au point de s’abstenir
d’exercer leur droit de désigner des juges ad hoc, comme certains Etats se
sont abstenus de le faire devant la Cour plénière. Ce système, qui postule
qu'aucune influence ne s’exerce sur l’élection et que les résultats n’en sont
pas connus d’avance, était directement fondé sur le Statut. Et le Statut
demeure pleinement en vigueur.

Tout en estimant que les noms des membres d’une chambre ad hoc que
le Président prierait de «céder leur place» à des juges désignés par les
parties pourrait aussi faire l’objet de consultations entre le Président et les
parties, M. Jiménez de Aréchaga a clairement reconnu que la procédure
que j’appellerai pour la commodité la «procédure de désistement », telle
qu’elle est prévue à l’article 31, paragraphe 4, du Statut, continuerait de
s’appliquer aux chambres ad hoc même après les amendements apportés
au Règlement en 1972 (Eduardo Jiménez de Aréchaga, loc. cit. p.3). On a
remédié comme il le fallait à l'oubli de cet aspect dans le Règlement en
apportant, en 1978, une modification appropriée à l’article 17, para-
graphe 2. Comme je me suis efforcé de le mettre plus pleinement en
lumière dans l’opinion individuelle que j’ai jointe à l'ordonnance rendue
par la Cour le 13 décembre 1989 en la présente affaire (C.I.J. Recueil 1989,
p. 165-167), la procédure prescrite a été correctement suivie dans l’affaire
de la Délimitation de la frontière maritime dans la région du golfe du Maine,
constitution de chambre (C.I.J. Recueil 1982, p. 4, 8 et 9). Mais elle n’a pas
été appliquée dans l'affaire de I’ Elettronica Sicula S.p.A. (ELSI), constitu-

39
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 39

tion de chambre (C.I.J. Recueil 1987, p. 3-4) parce qu’il s’est trouvé que la
chambre comptait au nombre de ses membres élus deux juges titulaires de
la nationalité des parties. On n’a pas non plus appliqué cette procédure
dans l’affaire du Différend frontalier (Burkina Faso/République du Mali),
constitution de chambre (C.I.J. Recueil 1985, p. 6-7) ni dans l’affaire du Diffé-
rend frontalier terrestre, insulaire et maritime (El Salvador/Honduras), cons-
titution de chambre (C.I.J. Recueil 1987, p. 10). Les ordonnances rendues
par la Cour dans ces deux dernières affaires se bornent à prendre acte de
lélection de trois juges titulaires et de l’adjonction de deux juges ad hoc
nommément désignés. La Cour n’a pas, comme elle aurait dû le faire selon
la procédure prescrite, élu cinq juges titulaires en réservant la possibilité
pour le Président de prier deux d’entre eux de céder leur place à des juges
ad hoc devant être désignés ultérieurement par les parties. La chronologie
prévue n'a pas été respectée puisque les deux juges ad hoc ont été désignés
par les parties avant l'élection par la Cour des trois juges titulaires. Le res-
pect de la procédure de désistement prescrite à l’article 31, paragraphe 4,
du Statut n’avait aucun sens en pratique puisqu’en fait la Cour élisait des
juges titulaires qui avaient été préalablement désignés par les parties (voir
Shabtai Rosenne, Procedure in the International Court, A Commentary on
the 1978 Rules of the International Court of Justice, 1983, p. 43). Logique-
ment, accorder aux parties le droit d’exercer une «influence décisive»
sur le choix des membres de la chambre conduisait naturellement 4 faire
l’économie de cette procédure. Reste à savoir si la Cour pouvait confé-
rer ce droit aux parties par le biais d’une disposition de son Réglement.
Il semble qu’à cette question la réponse soit négative, compte tenu du
fait incontournable que la procédure par laquelle un juge céde sa place
continue de s’appliquer aux chambres ad hoc en vertu des dispositions
expresses de l’article 31, paragraphe 4, du Statut lui-même. Ni le Règle-
ment ni aucune pratique de la Cour ne peuvent modifier le mécanisme
établi dans ces dispositions prééminentes de la loi fondamentale. D’ail-
leurs, comme on l’a relevé, la Cour a expressément et à juste titre reconnu
que ce système était applicable aux chambres ad hoc par un amendement
qu’elle a apporté en 1978 à l’article 17, paragraphe 2, de son Règlement. Il
s'applique à d’autres chambres en vertu de l’article 91, paragraphe 2, du
Règlement. Il apparaît donc que la décision même de se dispenser de la
procédure de désistement pour la constitution des chambres ad hoc est
révélatrice de la mesure dans laquelle on a en pratique accordé aux parties
un contrôle sur la désignation des juges titulaires comme membres de
telles chambres; car c’est seulement sur cette base que le respect d’une
procédure que le Statut et le Règlement continuent en droit de prescrire a
pu devenir le vain rituel qui a vraisemblablement amené la Cour à décider
de faire comme si ladite procédure ne continuait pas, juridiquement,
d'exister. |
Répondre à cela que l'application aux chambres de la procédure prévue
à l’article 31, paragraphe 4, du Statut remonte à 1936, avant qu’on eût en-
visagé de créer des chambres ad hoc, ne serait guère convaincant. En réa-
lité, l’article 31, paragraphe 4, a été amendé en 1945 pour intégrer d’autres

40
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 40

modifications au nouveau Statut en ce qui concerne les chambres, ce qui a
amené à supprimer un renvoi à l’article 27 qui figurait précédemment
dans cette disposition. Pour ce qui concerne l’applicabilité du para-
graphe 4 de l’article 31 au nouveau paragraphe 2 de l’article 26 du Statut,
relatif aux chambres ad hoc, le compte rendu de la séance du 18 avril 1945
tenue par le comité de juristes de Washington indique ce qui suit:

«Article 31. M. Fitzmaurice (Royaume-Uni) se demande si le cas
prévu au paragraphe 4 de l’article 31 n’est pas déjà couvert par le
paragraphe 2 de l’article 26. Il est décidé de laisser le paragraphe 4 de
Particle 31 tel quel, et M. Hudson, juge, fait observer qu’en vertu du
paragraphe 2 de l’article 26, la Cour ne peut pas désigner de juges
ad hoc. M. Basdevant (France) relève qu’une erreur s’est glissée dans
le texte français du paragraphe 4 de l’article 31.» (Documents de la
Conférence des Nations Unies sur l'Organisation internationale,
San Francisco, 1945, vol. XIV, p. 224.)

Ainsi, la relation entre le paragraphe 4 de l’article 31 et le nouveau para-
graphe 2 de l’article 26 relatif aux chambres ad hoc a bien été examinée.
On peut raisonnablement supposer que si l’article 31, paragraphe 4, a été
laissé sous une forme qui le rendait applicable «tel quel» aux nouvelles
dispositions relatives aux chambres ad hoc, c’est parce que l’on visait déli-
bérément ce résultat. Et l’on visait délibérément ce résultat parce que le
Statut n’était nullement fondé sur l’idée que les parties pourraient avoir
une influence sur la désignation de juges titulaires appelés à siéger à une
chambre ad hoc. Ce n’est que si l’on voit les choses différemment en ce qui
concerne ce point essentiel que l’application aux chambres ad hoc de la
procédure suivant laquelle un juge titulaire cède sa place comme prévu à
l’article 31, paragraphe 4, du Statut peut paraître aberrante (voir Gene-
viève Guyomar, « La constitution au sein de la Cour internationale de Jus-
tice d’une chambre chargée de régler le différend de frontières maritimes
entre les Etats-Unis et le Canada», Annuaire français de droit internatio-
nal, 1981, vol. XX VII, p. 220). Loin de paraître aberrante à M. Jessup, cette
procédure constituait l’une des pierres angulaires du modèle qu'il avait
proposé en 1970.

Quant à l’argument selon lequel la référence au «nombre» exclut la
«composition», on a déclaré: «cette objection n’a pas un caractère très
important puisque rien dans le Statut n’interdirait au Président de procé-
der à des consultations» (Edvard Hambro, loc. cit., p. 369). Or j'estime
qu’il y a en fait dans le Statut quelque chose qui interdit au Président de le
faire, et que l’objection ainsi fondée ne saurait être écartée au motif qu’elle
n’a pas «un caractère très important». La nature même de la Cour en tant
que cour de justice implique une interdiction, qui pour être implicite n’en
est pas moins claire, de permettre aux parties d'intervenir dans la désigna-
tion des juges appelés à connaître d’une affaire, que ce soit par le biais du
Règlement de la Cour ou autrement, en tout ou en partie, sauf lorsqu'il
s’agit de juges ad hoc. Cette interdiction était si fondamentale pour le
caractère de la Cour en tant que cour de justice, par opposition à un

4l
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 41

organe arbitral, qu’il n’était pas plus nécessaire de le dire textuellement
dans son Statut qu’il ne l’aurait été dans la constitution de toute autre
«cour de justice » au sens que l’on donne normalement à cette expression.
Cette interdiction implicite n’est pas neutralisée si l’on envisage la ques-
tion du point de vue de la doctrine des pouvoirs implicites. Certes, le fait
que certains pouvoirs sont expressément conférés à un organe ne signifie
pas nécessairement qu’il n’en a pas d’autres. Mais ces derniers ne sont pas
là qui flottent dans la nature. En dernière analyse, tous les pouvoirs que
possède un organe doivent lui être conférés par son instrument constitutif,
que ce soit expressément ou implicitement. S'agissant des pouvoirs de
l'Organisation des Nations Unies, la Cour a déclaré ce qui suit:

«On doit admettre que ses Membres, en lui assignant certaines
fonctions, avec les devoirs et les responsabilités qui les accompa-
gnent, l’ont revétue de la compétence nécessaire pour lui permettre de
s'acquitter effectivement de ces fonctions.» (Réparation des dom-
mages subis au service des Nations Unies, C.I.J. Recueil 1949, p. 179;
les italiques sont de moi.)

A la page 182, la Cour ajoutait:

«Selon le droit international, l'Organisation doit être considérée
comme possédant ces pouvoirs qui, s’ils ne sont pas expressément
énoncés dans la Charte, sont, par une conséquence nécessaire,
conférés à l'Organisation en tant qu’essentiels à l'exercice des fonc-
tions de celle-ci. » (1bid.; les italiques sont de moi.)

Insistant davantage sur le fait que de tels pouvoirs additionnels doivent
répondre à une nécessité, M. Hackworth a déclaré dans son opinion dissi-
dente:

« Des pouvoirs qui ne sont pas expressément conférés ne sauraient
être présumés. Des pouvoirs présumés découlent de l’octroi de pou-
voirs exprès; n'existent que ceux qui sont «nécessaires » à l’exercice
des pouvoirs expressément conférés.» (Jbid., p. 198; voir également
une autre opinion dissidente du même juge dans l’affaire del’ Effet de
jugements du Tribunal administratif des Nations Unies accordant
indemnité, C.J. Recueil 1954, p. 80.)

La nécessité d’une limitation a également été reconnue par M. Fitzmau-
rice dans l’affaire de Certaines dépenses des Nations Unies (C.I.J. Recueil
1962, p. 208 et 213). (Voir également son article intitulé « Hersch Lauter-
pacht — The Scholar as Judge» — Part III, British Year Book of Interna-
tional Law, 1963, vol. 39, p. 154, note de bas de page, et son opinion
individuelle dans l'affaire Golder, Cour européenne des droits de
l’homme, arrêt du 21 février 1975, série A, vol. 18, p. 32.)

Quelle que soit l’élasticité du critère applicable pour déterminer l’exis-
tence et l'étendue de pouvoirs présumés — il est certain qu’il faut éviter
toute rigidité indue à cet égard —, il semble clair en tout cas qu’un acte
constitutif ne peut être lu comme impliquant l’existence de pouvoirs qui

42
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 42

vont à l’encontre de la nature essentielle de l’organisation qu’il crée pour
les exercer. Les pouvoirs de ce type ne pourraient être qualifiés de «néces-
saires » ou d’«essentiels» (au sens qu'ont ces termes dans l’affaire de la
Réparation) à l’organisation pour exercer efficacement les attributions
que lui confère son texte organique.

Comme on s’efforce de le montrer ci-dessus, la base sur laquelle la Cour
a été créée ne permet pas de douter que, bien que la désignation de
juges ad hoc fût autorisée dans certaines limites, la Cour devait fonction-
ner comme une cour de justice au sens que l’on donne généralement à
cette expression. Comme j’ai eu l’occasion de le déclarer dans l’affaire de
l’Applicabilité de la section 22 de l'article VI de la convention sur les privilèges
et immunités des Nations Unies (C.I.J. Recueil 1989, p. 213), le principal
attribut d’une cour de justice est d’être investie d’un pouvoir judiciaire.
Normalement, une autorité extérieure investie de la compétence législa-
tive appropriée sur la juridiction d’une cour de justice, ou, à défaut
(comme dans la présente affaire), les instances compétentes pour modi-
fier l’acte constitutif de la cour peuvent très bien être habilitées à modifier
l'étendue du pouvoir judiciaire qui lui a été initialement conféré; mais
quoi qu’il en soit, la cour elle-même ne peut pas aliéner une partie quel-
conque de ce qui lui a été octroyé. Il peut être difficile de définir le pouvoir
judiciaire, mais il est raisonnablement clair qu’il ne comprend pas seule-
ment le pouvoir de statuer, mais aussi, le cas échéant, celui de décider
quels membres de la cour statueront dans une affaire donnée, exercice de
ce dernier pouvoir s'inscrivant dans le processus par lequel la cour fixe
les modalités de l’exercice de son pouvoir judiciaire.

En l’absence d'indication spécifique dans les textes de la Cour, et
s’agissant d’une question de théorie générale du droit, je me réfère à la
position adoptée en droit interne dans l’affaire Reg. v. Liyanage((1963) 64
N.L.R. 313, p. 359, examinée dans Liyanage v. The Queen [1967] 1 A.C.
259, P.C.) dans laquelle la Cour suprême de Ceylan a annulé une loi visant
à autoriser un ministre à désigner trois juges titulaires pour juger cer-
taines personnes du chef d’infractions particulières au motif que le pou-
voir de désigner des juges appelés à connaître d’affaires déterminées fai-
sait partie du pouvoir judiciaire inaliénable de la Cour. Si le raisonnement
suivi dans cette affaire n’est pas applicable dans sa totalité à la présente
espèce, il l’est en grande partie. On remarquera en particulier que par
principe, comme c'était le cas dans cette affaire, tout au long de l’histoire
de la Cour mondiale jusqu’aux modifications de 1972, la sélection des
juges de la Cour appelés à siéger à une chambre relevait exclusivement de
la Cour elle-même. Il est inconcevable que la Cour ait considéré ce droit
comme ne faisant pas partie intégrante de son pouvoir judiciaire. Il est
également utile de noter dans la décision rendue dans cette affaire des
références à la possibilité d’empêcher certains juges de participer comme
ils en ont le droit à l’exercice du pouvoir judiciaire de la Cour, au risque
qu’il soit porté atteinte à la dignité du Président de la Cour et, plus perti-
nemment, à la possibilité que certains juges soient désignés par une partie
ayant un intérêt dans le litige. Certes, l’affaire a été jugée par un tribunal

43
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 43

national. Mais il me semble qu’il serait téméraire de l’écarter uniquement
pour cette raison: sauf lorsqu'il est clair que le Statut en dispose autre-
ment, il serait spécieux et vain, voire dangereux, d’invoquer le caractère
international de la Cour internationale de Justice pour arguer qu’elle est
dans une situation sensiblement différente pour ce qui est des questions
normalement considérées comme incompatibles avec la notion fonda-
mentale de cour de justice que connaît le droit interne.

Il est vrai que la décision rendue dans l'affaire ceylanaise s’appuyait sur
le principe de droit interne de la séparation des pouvoirs, dont on a jugé
qu’il «ne s’applique pas aux relations entre institutions internationales
chargées de régler des différends » (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), compé-
tence et recevabilité, C.J. Recueil 1984, p. 433). Mais cette considération
n’est pas pertinente s’agissant de savoir si la Cour elle-même peut autori-
ser d’autres qu’elle-méme à exercer le pouvoir judiciaire dont elle a en fait
été investie. Il est aussi exact que, dans l'affaire ceylanaise, une autorité
extérieure à la Cour avait directement désigné des juges, alors que le sys-
tème à l’examen donne seulement aux parties une voix consultative dans
cette désignation, laquelle demeure en dernière instance une prérogative
de la Cour elle-même, qui a le droit d’en décider différemment si elle le
souhaite. Mais on peut difficilement admettre qu’en droit cela fasse une
différence. Le souci bien compris de la préservation de l'intégrité judi-
ciaire de la Cour ne permet pas de considérer qu’il s’agit là d’un domaine
dans lequel l’on doive tolérer que la fascination qu’exercent les formes
puisse prévaloir sur l’attention au fond. Comme indiqué précédemment,
M. Jiménez de Aréchaga, l’un des principaux architectes du nouveau sys-
tème, a déclaré que la «principale modification … [a consisté à] ... accor-
der aux parties une influence décisive dans la composition des chambres
ad hoc» (Eduardo Jiménez de Aréchaga, loc. cit, p. 2). Il n’y a aucune rai-
son de penser que, jusqu’à la constitution de la Chambre dans la présente
affaire, la pratique ne traduisait pas dans les faits cette déclaration d’in-
tention autorisée. Même si elle n’est pas « décisive », l'influence accordée
aux parties est à coup sûr substantielle car, comme on l’a déjà dit précé-
demment, il n’est pas concevable que la Cour soit tenue de s’enquérir des
vues des parties quant à la composition de la chambre tout en étant entiè-
rement libre de les ignorer. Qu'elle soit «décisive» ou «substantielle»,
l'influence ainsi accordée aux parties est, je le dis respectueusement, une
aliénation illicite d’une partie essentielle du patrimoine de la Cour.

Il est vrai que la règle du secret du scrutin demeure en vigueur lors de
l'élection des membres d’une chambre ad hoc. Mais il en va de même
d’une règle connexe, qui bien que tenue pour acquise n’en est pas moins
impérative : ces élections doivent être libres. On reproche au nouveau sys-
tème d’entraîner une violation de la règle du secret dans la mesure où le
résultat est connu d’avance. Peut-être, en ce sens, y a-t-il violation, quoi-
que les procédures formelles demeurent secrètes. Mais il semble qu’on
doive plutôt reprocher au nouveau système de violer une certaine liberté
de choix que la disposition relative au secret du scrutin visait à mettre à

44
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 44

l'abri des pressions et influences extérieures!. Lors de l’élection de juges
à une chambre, le juge qui vote élit d’autres membres d’une cour de justice
pour statuer avec impartialité dans un litige entre des parties opposées. Il
s’agit de l’exercice par la Cour d’une fonction purement interne, pour
lequel les vues des parties sont au mieux sans pertinence, au pis insul-
tantes. Le résultat effectif du système à l’examen étant de leur accorder
une «influence décisive », il n’est ni crédible ni acceptable d’affirmer que
des élections qui ont lieu sur une telle base puissent représenter un libre
exercice de la volonté de la Cour.

C’est pourquoi il serait vain d’essayer de minimiser l’importance de la
règle qui veut que l’on procède à une élection au motif que cette règle est
énoncée dans le seul Règlement, et non dans le Statut. C’est exact. Mais ce
que l’on trouve dans le Statut c’est le postulat que la sélection par la Cour,
de quelque manière qu’elle y procède, de ceux de ses membres qui compo-
seront une chambre représente un exercice libre et authentique de sa
volonté. Il était parfaitement justifié que le Règlement vise à assurer ce
résultat important en inscrivant la procédure dans le cadre protecteur
d’une élection au scrutin secret.

Dans l’affaire de la Composition du Comité de la sécurité maritime de
l'Organisation intergouvernementale consultative de la navigation maritime,
interprétant le mot «élus » tel qu’il figure à l’article 28 a) de la convention
portant création de l'Organisation intergouvernementale consultative de
la navigation maritime, la Cour a déclaré:

«On ne saurait déterminer le sens du mot «élus » isolément et par
référence à son sens usuel et ordinaire, puis lui attribuer ce sens
toutes les fois qu’il est employé dans l’article. Le mot tire son sens du
contexte dans lequel il est employé. Si le contexte appelle un sens qui
indique un large pouvoir de choix, il doit s’interpréter en consé-
quence, tout comme il doit se voir attribuer un sens restreint si le
contexte l’exige. » (C.I.J. Recueil 1960, p. 158.)

Dans l’affaire en question, le contexte favorisait une interprétation res-
trictive. Dans la présente affaire, le Règlement de la Cour doit être inter-
prêté à la lumière du Statut, et l’un comme l’autre doivent bien sûr être
considérés à la lumière de la Charte, dont, de fait, le Statut est partie inté-
grante. C’est ainsi que l’on doit apprécier le contexte dans lequel le mot
«élection» est utilisé à l’article 17, paragraphe 3, du Règlement de la
Cour, et plus particulièrement en ce qu’il est lié aux mots «au scrutin
secret» figurant à l’article 18, paragraphe 1, du Règlement. Ainsi envi-
sagé, il n’y a rien dans le contexte qui puisse validement restreindre la
liberté normalement associée à la notion d’élection au scrutin secret pour

1 En ce qui concerne la théorie générale qui sous-tend les dispositions relatives aux
élections au scrutin secret, voir Maple Valley Case (1926) 1 D.L.R. 808, p. 814-815; 29
Corpus Juris Secundum, par. 201 (1), p. 557-558; et Withers v. Board of Commissioners of
Harnett County (1929) 146 S.E. 225, p. 226.

45
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 45

donner aux parties une influence — « décisive» ou non — sur le résultat.
Au contraire, tout dans le contexte interdit d’introduire une telle influence
dans le processus. A cette prohibition, dictée comme elle l’est par la nature
méme de la Cour telle qu’établie par la Charte et par le Statut, il est vain
d’essayer d’échapper par le biais d’un exercice du pouvoir réglementaire
subordonné et limité de la Cour. Il ne faut pas oublier que les juges titu-
laires de la Cour sont élus par l’Assemblée générale et le Conseil de sécu-
rité, la participation de la Cour a ce processus en vertu de l’article 12,
paragraphe 3, du Statut étant seulement contingente.

L'article 2 du Statut exige des membres de la Cour qu’ils soient « indé-
pendants ». L'importance de cette qualité pour la Cour dans son ensemble
a été à juste titre souligné dans les textes (voir Conditions de l'admission
d'un Etat comme Membre des Nations Unies (article 4 de la Charte,
C.J. Recueil 1947-1948, opinion de M. Zoritié, p. 95, et Jugements du Tri-
bunal administratif de l'OIT sur requêtes contre l'Unesco, C.J. Recueil
1956, opinion de M. Winiarski, p. 104). Il est difficile de concevoir l’indé-
pendance judiciaire comme étant compatible avec la désignation de cer-
tains juges pour siéger dans une affaire déterminée pratiquement sur
instructions des parties. Se référant au mot «cour» qui figure à l’article 5,
paragraphe 4, de la convention européenne de sauvegarde des droits de
l’homme et des libertés fondamentales, la Cour européenne des droits de
l’homme a fait observer que

«ce terme implique seulement que l’autorité appelée à statuer doit
avoir un caractère judiciaire, c’est-à-dire être indépendante du pou-
voir exécutif comme des parties en cause» (voir Cour européenne des
droits de l’homme, affaire Neumeister, arrêt du 27 juin 1968, série A,
p. 44, par. 24; les italiques sont de moi).

Je ne vois pas pourquoi il n’en irait pas, en substance, de même d’un tribu-
nal international.

Le nouveau système met-il l'indépendance de la Cour en péril? Pour
prendre un exemple, je pense qu’il serait malvenu et juridiquement
impossible que la Cour elle-même (par l’ensemble de laquelle le choix est
finalement fait lorsqu'elle constitue une chambre en vertu de l’article 26,
paragraphe 2, du Statut), lorsqu'elle désigne des juges pour siéger à une
chambre, se détermine en prenant pour critère la mesure dans laquelle sa
juridiction a été acceptée par les pays dont certains juges sont originaires.
Le Statut n’envisage pas l’application d’un tel critère, car il ne considère
pas qu’un juge représente son pays ou sa nationalité au sens où cela
touche à son indépendance (voir Certains emprunts norvégiens,
C.LJ. Recueil 1957, opinion de sir Hersch Lauterpacht, p. 45, et Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d’Amérique), C.IJ. Recueil 1986, opinion de M. Lachs,
p. 158-160, et opinion de sir Robert Jennings, p. 528). Il semble pourtant
que le nouveau systéme soit structuré d’une maniére qui permette aux par-
ties à l’instance, si elles le souhaitent, d’empécher que certains juges soient
nommés à une chambre ad hoc précisément en fonction de ce critère ou de

46
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 46

critères similaires (voir B. A. S. Petrén, loc. cit. p. 61-62; et M. John R. Ste-
venson, dans American Society of International Law, Proceedings of the
80th Annual Meeting, 1986, p. 202). Si, comme je le pense, la Cour elle-
même ne peut tenir compte de telles considérations lorsqu’elle élit cer-
tains de ses membres pour siéger à une chambre ad hoc, peut-elle, par le
biais de son Règlement, autoriser une procédure lui permettant d’en tenir
compte indirectement en recueillant les vues des parties? Que la Cour ne
puisse pas en fait connaître les motivations des parties ne réduit pas le
risque: au contraire, cela ne fait que l’accroître.

On peut faire des observations similaires en ce qui concerne l’étonnante
remarque de M. Edvard Hambro selon laquelle la nouvelle procédure de
consultation

«signifie aussi, en fait sinon en droit, que les règles relatives aux
incompatibilités des juges ont été modifiées puisqu’on peut supposer
que les parties examineront soigneusement les antécédents des juges
pour exclure toute personne pouvant être considérée comme «ina-
micale» compte tenu des positions qu’elle aura prises antérieure-
ment face aux mêmes problèmes ou à des problèmes similaires,
même si ces prises de position ne seraient pas considérées par le juge
en question, le Président ou la Cour comme justifiant que l’intéressé
soit empêché de siéger dans l'affaire» (Edvard Hambro, loc. cit.
p. 368).

Les incompatibilités sont définies aux articles 16 et 17 du Statut lui-même.
Un amendement au Règlement de la Cour peut-il effectivement autoriser
les parties à ajouter à ces incompatibilités par l’exercice d’un pouvoir dis-
crétionnaire pratiquement sans appel? Je ne peux le penser. Et pourtant,
c’est bien ce que les nouvelles dispositions du Réglement permettraient
aux parties de faire.

En faveur du nouveau système, on tend aussi à invoquer l’inapplicabi-
lité aux chambres de l’article 9 du Statut — relatif à la représentation géo-
graphique au sein de la Cour — au sens où on envisageait que les membres .
de la Cour assureraient « dans l’ensemble la représentation des grandes
formes de civilisation et des principaux systèmes juridiques du monde».
Aux termes des articles 26 et 27 du Statut de 1920, les juges de la chambre
pour litiges de travail et de la chambre pour litiges de communications et
de transit devaient être « désignés en tenant compte autant que possible
des prescriptions de l’article 9». Le fait que ces chambres comprenaient
chacune cinq membres, alors que la chambre de procédure sommaire n’en
comprenait que trois (jusqu’en 1936, année où ce nombre a été porté à
cinq), explique probablement, au moins en partie (un autre facteur a peut-
être été l’accessibilité de La Haye), pourquoi l’article 9 n’est pas men-
tionné à l’article 29, relatif à la chambre de procédure sommaire, du Statut
de 1920, car il est évident qu’une chambre composée de trois membres ne
pouvait raisonnablement prétendre à une représentativité mondiale.
Peut-être est-ce en poussant plus loin le raisonnement qu’on en est finale-
ment arrivé, en 1945, à omettre toute référence à l’article 9 dans les dispo-

47
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 47

sitions du présent Statut relatives aux chambres. Mais, quelle que soit l’ex-
plication, il ne semble pas que cette omission puisse en aucune manière
être invoquée pour soutenir que le nouveau système est légal (voir
Eduardo Jiménez de Aréchaga, loc. cit., p. 2-3). La question en effet est
celle de la liberté de choix de la Cour par rapport 4 la volonté des parties,
et non celle de savoir si l’exercice de ce choix doit ou non observer les
prescriptions de l’article 9.

Si en fait cette liberté de choix est sensiblement restreinte dans le cadre
du nouveau système, une question se pose: en admettant qu’une chambre
n'ait pas besoin de représenter les grandes formes de civilisation et les
principaux systèmes juridiques du monde, ne doit-elle pas en tout cas,
pour pouvoir être considérée comme une émanation crédible de la Cour
prise en tant qu’« organe judiciaire principal des Nations Unies» au sens
de l’article 92 de la Charte, être le résultat d’un exercice vraiment libre de
la volonté de la Cour elle-même ? Une chambre dont les membres ont tous
été pratiquement choisis par les parties au litige elles-mêmes peut-elle être
considérée comme l’«organe judiciaire principal des Nations Unies»?
Etait-ce là intention des rédacteurs de la Charte lorsqu'ils ont ainsi défini
la Cour? Plus particulièrement, était-ce là le type de chambre auquel ils
pensaient lorsqu'ils ont accepté que l’article 27 du Statut dispose que
«tout arrêt rendu par l’une des chambres prévue aux articles 26 à 29 sera
considéré comme rendu par la Cour» et pourrait en conséquence être exé-
cuté en recourant au Conseil de sécurité en vertu de l’article 94 de la
Charte? Il est permis d’en douter.

Je comprends l’argument selon lequel, étant donné l'existence de la
chambre de procédure sommaire, il n’était guère nécessaire en 1945 de
prévoir des chambres ad hocsi l’on n’entendait pas permettre aux parties
d'intervenir dans la composition de ces chambres. J’objecterai à cela que,
si telle était l’intention, elle n’est pas exprimée dans le texte du Statut, et le
caractére fondamental de la Cour ne permet pas de penser qu’elle puisse
étre implicite. De plus, on est mal fondé a poser ’hypothése d’un double
emploi inutile en l’absence d’une telle intention, car il semble hasardeux
de supposer qu’on considérait qu’une chambre ad hoc comprendrait tou-
jours le même nombre de membres que la chambre de procédure som-
maire ou qu’elle connaîtrait nécessairement du même type d’affaires dont
on pensait peut-être qu’il conviendrait que la chambre de procédure som-
maire soit saisie. Certaines des affaires dont des chambres ad hoc ont été
saisies n’auraient guère pu être examinées par une chambre de procédure
sommaire expressément créée, aux termes de l’article 29 du Statut, «[eïn
vue de la prompte expédition des affaires ».

Pour résumer, l'étendue du pouvoir réglementaire de la Cour, tel qu’il
est défini à Particle 30 du Statut, est large mais non illimité. On peut dire
que la Cour jouit d’une certaine autonomie dans l’exercice de sa compé-
tence réglementaire; mais autonomie ne signifie pas omnipotence, et sa
compétence n’est pas illimitée. La Cour ne peut élaborer des dispositions
réglementaires que dans l’exercice du pouvoir que le Statut lui confère
expressément ou implicitement. Le Statut ne donne pas expressément à la

48
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 48

Cour le pouvoir de conférer aux parties, par le biais de dispositions régle-
mentaires, un droit à ce qu’il soit tenu compte de leurs vues dans le choix
des juges devant siéger à une chambre ad hoc. Un tel pouvoir n’a pas non
plus été donné à la Cour implicitement : aussi souple le critère utilisé pour
déterminer l'étendue des pouvoirs présumés de la Cour soit-il, lesdits pou-
voirs trouvent leur limite lorsqu'ils se heurtent à la nature intrinsèque de la
Cour elle-même. Pour les raisons exposées ci-dessus, le pouvoir de dési-
gner des juges titulaires pour siéger dans une affaire déterminée est partie
intégrante du pouvoir judiciaire inaliénable confié à la Cour par la com-
munauté internationale. La Cour ne peut, directement ou indirectement,
céder tout ou partie de ce pouvoir ou le partager avec d’autres sans
détruire son caractère essentiel de cour de justice. Une disposition régle-
mentaire à cet effet est contraire au Statut. Pour reprendre les termes uti-
lisés par M. Fitzmaurice dans une opinion dissidente:

«La Cour ne pouvant adopter un Règlement incompatible avec
son Statut, toute règle de procédure contraire au Statut serait, par le
fait même, dépourvue de validité et le Statut prévaudrait. » (Consé-
quences juridiques pour les Etats de la présence continue de l'Afrique du
Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276
(1970) du Conseil de sécurité, CI.J. Recueil 1971, p. 310.)

M. Mbaye s’est exprimé dans le même sens dans l’affaire relative au Pla-
teau continental (Jamahiriya arabe libyenne/ Malte), requête à fin d’inter-
vention (C.I.J. Recueil 1984, p. 44). Et une disposition du Règlement de la
Cour qui est ultra vires au regard du Statut est aussi ultra vires au regard de
la Charte, premièrement parce que l’article 92 de la Charte dispose expres-
sément que le Statut «fait partie intégrante» de la Charte et, deuxième-
ment, parce que le même article de la Charte dispose que la Cour «fonc-
tionne conformément … [au] Statut ... annexé à la présente Charte». Il en
résulte qu’ainsi que l’a déclaré sir Hersch Lauterpacht dans son opinion
dissidente dans l’affaire de l’Interhandel:

«la Cour, comme il ressort de sa pratique et comme l’indique un
principe juridique impératif, ne peut agir autrement que conformé-
ment à son Statut, dont elle est la gardienne» (C.IJ. Recueil 1959,
p. 104. Voir aussi son opinion dans l’affaire des Emprunts norvégiens,
C.J. Recueil 1957, p. 45.)

Les considérations qui précèdent donnent à penser que la disposition
de l’article 17, paragraphe 2, du Règlement de la Cour (version de 1978)
prescrivant au Président de s’informer des vues des parties au sujet de la
«composition» d’une chambre ad hoc doit étre interprétée en harmonie
avec le Statut, et qu’ainsi interprétée elle prescrit seulement au Président
de s’informer des vues des parties quant au «nombre» des membres de la
chambre. Sil’on ne retient pas cette interprétation — interprétation qui ne
correspond ni à l’interprétation généralement donnée de cette disposition :
ni a la pratique a laquelle elle a effectivement donné lieu — il semble que
l'article 17, paragraphe 2, du Règlement soit pro tanto ultra vires au regard

 

49
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 49

du Statut. Car, comme l’a fait observer M. Hackworth dans l’opinion dis-
sidente qu’il a émise dans l’affaire de I’ Effet de jugements du Tribunal
administratif des Nations Unies accordant indemnité :

«Le devoir d’un tribunal, lorsqu'il est en face d’une incompatibi-
lité apparente entre une disposition législative et la constitution (la
Charte), est d’essayer de les réconcilier. Si cela n’est pas possible, la
constitution doit l'emporter.» (C.J. Recueil 1954, p. 83.)

QUATRIÈME PARTIE. DURÉE DU MANDAT DES JUGES TITULAIRES

La portée considérable du nouveau système m’améne à examiner la
question de la durée du mandat des juges titulaires, question à laquelle
l’agent du Nicaragua fait allusion dans sa lettre au Greffier du 1* février
1990. Cette question concerne une modification connexe d’où il résulte
que l’article 17, paragraphe 4, du Règlement de la Cour est ainsi libellé:

«Les membres d’une chambre constituée en application du pré-
sent article qui ont été remplacés conformément à l’article 13 du Sta-
tut à la suite de l’expiration de leur période de fonctions continuent à
siéger dans toutes les phases de l’affaire, à quelque stade qu’elle en
soit lors de ce remplacement. »

La règle s’applique alors même qu’aucune pièce de procédure n’aurait été
déposée; il suffit qu’une simple requête introductive d’instance l’ait été. A
plus forte raison il n’est pas nécessaire que la procédure orale ou un exa-
men collégial de l’affaire ait commencé. Ainsi, comme il est advenu dans
l'affaire du Golfe du Maine (C.LJ. Recueil 1982, p. 3), un juge peut-il être
élu membre d’une chambre quelques semaines seulement avant la date à
laquelle il doit être remplacé, d’où il résulte que c’est le moment de l’élec-
tion et non l’état des travaux qui dicte en réalité la nécessité d’une exten-
sion. Par contre l’article 13, paragraphe 3, du Statut, qui est visé dans cette
disposition, stipule quant à lui que les membres de la Cour qui ont été
remplacés lors d’une élection «continuent de connaître des affaires dont
ils sont déjà saisis». A cet égard l’article 33 du Règlement dispose que,
sous réserve des dispositions de l’article 17, les membres de la Cour qui
ont été remplacés conformément à l’article 13, paragraphe 3, du Statut
continuent à siéger « jusqu’à l'achèvement de toute phase d’une affaire en
laquelle la Cour s’est réunie pour la procédure orale avant la date de ce
remplacement». Si on laisse de côté la discussion relative à la mention
restrictive de «toute phase», aux termes de cette disposition l’extension
n’est possible que si la procédure orale a commencé avant la date normale
de la cessation des fonctions.

Il est donc évident qu’un juge sortant élu membre d’une chambre ad hoc
avant l'expiration de ia durée normale de son mandat peut continuer à
siéger, alors que dans les mêmes circonstances un juge sortant qui n’a pas
été ainsi élu ne le peut pas. Une dispositions du Règlement peut-elle à bon
droit instaurer une telle discordance?

50
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 50

Il semble évident que le droit de continuer à siéger malgré le remplace-
ment est une question de fond relevant de l’acte constitutif de la Cour, et
qu’il est par conséquent régi par le Statut lui-méme. Le Statut n’a envisagé
qu’un seul cas de prorogation, à savoir lorsque, aux termes de l’article 13,
paragraphe 3, le juge est « déjà saisi » d’une affaire. Normalement, un juge
n’est pas considéré comme «déjà saisi» d’une affaire tant qu'il n’a pas
commencé la procédure orale!. Dans le cas de la Cour internationale de
Justice, une conception peut-être plus large a été donnée par Rosenne
dans les termes suivants:

«le moment auquel s'appliquent le verbe « être saisi» ou ses dérivés
dans des dispositions telles que l’article 13, paragraphe 3, du Statut,
ou les articles 13, paragraphe 2, et 27, paragraphe 5, du Règlement
[texte de 1972] de la Cour est celui où la Cour entame ses délibéra-
tions collectives, officiellement qualifiées d’«audiences ». Même si
grammaticalement, ce verbe désigne l’acte d’un juge à titre indivi-
duel, en droit il implique non un examen auquel un juge se livrerait
individuellement et tout seul mais un examen général et collectif du
dossier par les juges réunis, en personne, tous s’étant bien entendu vu
transmettre officiellement le dossier par le Greffier en application de
Particle 48 du Règlement.» (S. Rosenne, « The Composition of the
Court», dans The Future of the International Court of Justice, sous la
direction de Leo Gross, 1976, vol. 1, p. 397-398).

Certes tous les juges ne commencent pas à examiner le dossier d’une
affaire au même moment. De ce fait, comme l’explique Rosenne, même la
conception élargie qu’il propose se limiterait à une activité de caractère
collégial. Au contraire, l’article 17, paragraphe 4, du Règlement actuel
proroge le droit de siéger, qu’une activité de caractère collégial ait ou non
commencé.

La tentative faite pour modifier la situation définie par le Statut s’est
fondée, ce qui n’est pas surprenant, sur la tentative menée paralléle-
ment pour attribuer aux parties un contrôle pratique sur la désignation
de membres de la Cour comme membres d’une chambre ad hoc.
M. Jiménez de Aréchaga présente la question en ces termes:

«La considération qui a dicté une solution différente pour les
chambres ad hocest que dans une chambre de ce type la possibilité de
continuer à participer à l’affaire ne doit pas dépendre du maintien de
la qualité de membre de la Cour elle-même. Sinon, une chambre
constituée à la requête des parties et compte tenu de leurs souhaits

! Que l’onse reporte par exemple à l’attitude générale qui se dégage des déclarations
de M. Raested, dans Société des Nations, Comité de juristes chargé de l'étude du statut de
la Cour permanente de Justice internationale, procès-verbal de la session tenue à Genève
du 11 au 19 mars 1929, p. 42. Voir aussi R. v. Craske, ex parte Metropolitan Police Com-
missioner[1957] 2 Q.B. 591, et Sookoo v. Attorney General of Trinidad and Tobago (1985)
33 W.LR. 338, p. 360 j et, sur appel [1986] 1 A.C. 63, P.C.

51
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 51

risquerait de perdre certains de ses membres simplement par l’effet
du temps écoulé... » (Jiménez de Aréchaga, loc. cit., p. 4.)

De fait, semblait indiquer l’argumentation suivie, puisqu’un juge doit sa
qualité de membre d’une telle chambre aux souhaits des parties, leurs sou-
haits ne doivent pas être déçus à l'expiration du mandat régulier du juge.
Qu'il soit permis de dire respectueusement que cette façon de procéder
semble périlleuse. Même si l’on peut discuter du point de savoir ce que
signifie l'expression d’«affaires dont ils sont déjà saisis » dans les disposi-
tions applicables de l’article 13, paragraphe 3, du Statut, il est inaccep-
table que l’on donne à cette formule un certain sens s’agissant des affaires
dont la Cour connaît en séance plénière et un sens différent s’agissant des
affaires soumises à une chambre. La forme que prend la Cour pour con-
naître d’une affaire n’a rien à voir avec la question de savoir si un juge est
ou non « déjà saisi» d’une affaire. Puisque du point de vue de la théorie
du droit la Cour est la même qu’elle siège en formation plénière ou sous la
forme d’une chambre, la question de savoir si un juge est «déjà saisi»
d’une affaire doit recevoir la même réponse que ce soit l’une ou l’autre
formation qui connaisse de cette affaire. Quelle que soit la signification
des mots « déjà saïsi », qui figurent dans l’acte constitutif de la Cour, ils ne
peuvent avoir qu’une seule et unique signification pour tous les juges. On
peut donner des sens différents à un même mot lorsqu'il figure dans diffé-
rents endroits d’un instrument, voire en différents endroits d’une même
disposition d’un instrument, mais il est difficile de le faire lorsqu'un seul
et même mot figure en un endroit déterminé d’une disposition particu-
lière, et jamais en tout cas lorsque de tels sens seraient contradictoires
comme en l’espèce!.

La situation qui en résulte a d’importantes conséquences s’agissant de
savoir si une chambre ad hoc constituée en vertu du nouveau système
peut-être considérée comme une manifestation légitime de la Cour. Le
problème de l’attitude à adopter vis-à-vis des affaires judiciaires qui res-
tent inachevées à la date à laquelle les fonctions de certains juges doivent
prendre fin se pose devant de nombreuses juridictions. Il y a diverses
autres manières de le résoudre que d’ordonner de nouveaux débats.
Comme il a été dit à bon escient devant une juridiction qui était confron-
tée à cette question et devait y répondre, deux solutions sont possibles en
théorie:

«L'une d’elle est de laisser la cessation de fonction prendre effet et
de permettre simplement au titulaire de la charge, désormais un

! Voir les arrêts intéressants mais douteux Forth v. Chapman, 1 P.Wms. 663, lequel
porte sur des interprétations différentes de la même expression par des systèmes juridic-
tionnels différents, et Bones v. Booth (1778) 2 W.BL. 1226, lequel concerne des diffé-
rences entre l’application pénale et non pénale d’une expression donnée. Ces deux
arrêts sont mentionnés dans Maxwell on the Interpretation of Statutes, 6° éd., p. 558-560,
mais ils ont disparu dans les éditions plus récentes. Le cas d’une seule expression généri-
que incluant une pluralité d'espèces est évidemment différent.

52
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 52

ancien juge, de siéger en qualité de juge pour mener à bien les affaires
inachevées... L'autre est de surseoir à la vacance du siège du juge pen-
dant la période qu’on jugera nécessaire pour achever les instances
pendantes et de permettre au juge de rester en fonction avec des pou-
voirs intacts.» (Sookoo v. Attorney General of Trinidad and Tobago,
1985, 33 W.LR. 338, cour d'appel de la Trinité-et-Tobago, p. 361,
déclaration du juge Warner et, en appel, [1986] 1 A.C. 63, P.C. p.71.)

Il semble clair que c’est la première de ces deux solutions théoriques qu’a
retenue l’article 13, paragraphe 3, du Statut; il en résulte qu’un juge qui
«après [son] remplacement » siège en vertu de cette disposition exerce les
fonctions d’un juge titulaire mais n’a pas la qualité de juge titulaire. Il ne
peut plus conserver cette qualité parce qu’il a été «remplacé» en tant
qu'un des quinze juges de la Cour par une autre personne dûment admise
à occuper la même fonction. Or, si les dispositions du Règlement à l’exa-
men sont valides, la totalité de la procédure orale d’une affaire dont
connaît une chambre ad hoc peut se dérouler devant des personnes dont
aucune, à aucun moment des audiences, n’était membre titulaire de la
Cour. Une fois encore, est-ce donc à des chambres de ce genre que pen-
saient les auteurs du Statut quand ils ont accepté que l’article 27 dispose
que: «tout arrêt rendu par l’une des chambres prévues aux articles 26 et 29
sera considéré comme rendu par la Cour»?

CINQUIÈME PARTIE. POUVOIR DE LA COUR DE REVENIR
SUR SES DÉCISIONS

Jaborde maintenant la question de savoir, pour autant que ce qui pré-
cède est exact, ce que l’on peut faire — et si l’on peut faire quelque chose
— pour rectifier la situation. En l’affaire de la Délimitation de la fron-
tiére maritime dans la région du golfe du Maine, constitution de chambre,
la Cour a déclaré dans son ordonnance que les Parties avaient été
dûment consultées «au sujet de la composition de la chambre envisagée
dans les conditions prévues à l’article 26, paragraphe 2, du Statut et à l’ar-
ticle 17, paragraphe 2, du Règlement » (C.J. Recueil 1982, p. 4). Avec des
différences occasionnelles, des affirmations semblables ont été faites par
la suite en l’affaire du Différend frontalier (Burkina Faso/République du
Mali), constitution de chambre (CI.J. Recueil 1985, p. 7); en l'affaire de
l Elettronica Sicula S.p.A. (ELSI) (Etats-Unis d'Amérique c. Italie), constitu-
tion de chambre (C.I.J. Recueil 1987, p. 4); en l’affaire de I’ Elettronica
Sicula S.p.A. (ELSI) (Etats-Unis d'Amérique c. Italie), composition de la
chambre (C.I_J. Recueil 1988, p. 158-159); et en l’affaire du Différend fron-
talier terrestre, insulaire et maritime (El Salvador/Honduras)(C.I.J. Recueil
1987, p. 12). La Cour a donc pris une position, même si elle ne l’a pas
motivée, sur la question de savoir si la pratique actuelle est conforme au
Statut. Mais cela empéche-t-il de rouvrir la discussion?

Avant de juger qu’une pratique est incompatible avec une disposition
déterminante du Statut ou du Réglement de la Cour devant laquelle elle

53
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 53

doit céder en cas de conflit, il faut d’abord établir le sens de la disposition.
Ce qu’attestent les affaires mentionnées ci-dessus n’est pas seulement une
pratique qui s’est développée accidentellement, mais une pratique fondée
sur des décisions dans lesquelles la Cour expose son interprétation des
dispositions applicables des textes dont il s’agit. Dans quelle mesure la
Cour pourrait-elle à ce stade renverser sa jurisprudence relative à la signi-
fication de ces dispositions ? Telle semble être la question qui se pose ici,
comme je crois qu’elle se posait aussi en l’affaire de l’Incident aérien du
3 juillet 1988 (République islamique d'Iran c. Etats-Unis d’Amérique)
(C.IL.J. Recueil 1989, p. 145). La réponse, me semble-t-il, peut-être inférée
de la position exprimée par sir Hersch Lauterpacht en ces termes:

«Sous réserve du principe suprême de la chose jugée, la Cour pos-
séde à tout moment la faculté de réexaminer le fond du droit tel que le
consacre une décision antérieure … elle ne le fera pas à la légère ni
sans raison valable. Elle peut cependant le faire et elle l’a déjà fait.»
(Sir Hersch Lauterpacht, The Development of International Law by the
International Court, 1958, p. 19. Voir aussi ibid., p. 20.)

Dire que la Cour ne doit pas agir à la légère ni sans raison valable, cela
suggère à mon avis que le simple fait que la Cour, dans une affaire ulté-
rieure, puisse être disposée à avoir du droit applicable une vision diffé-
rente de celle qu’elle avait dans une affaire antérieure ne suffit peut-être
pas toujours à justifier un renversement de sa jurisprudence sur le même
point. Mais je ne crois pas que la Cour agirait à la légère ou sans raison
valable si elle renversait une décision sur un point de droit au motif que
celle-ci était manifestement erronée et entrainait des conséquences graves
pour son intégrité judiciaire, dont elle-même s’est reconnue la gardienne.
En l'espèce, l’attente fondée sur le maintien du système sanctionné par la
jurisprudence de la Cour ne saurait peser plus lourd que les graves consé-
quences de cette jurisprence du point de vue de la nature essentielle et
de la structure de la Cour. Je pense que les critères applicables sont en
l'espèce satisfaits au point d’obliger sans conteste la Cour à renverser sa
jurisprudence et à réorienter le droit dans la bonne direction. Le dé-
veloppement raisonnable du droit, même s’il se montre parfois hardi, est
naturel et légitime; la simple tendance à amplifier est une autre affaire.

SIXIÈME PARTIE. CONCLUSION QUANT À LA VALIDITÉ
DU SYSTÈME ACTUEL DES CHAMBRES AD HOC

En résumé, la question est la suivante: le caractère fondamental de la
Cour reste celui qu’avaient conçu les fondateurs de la Cour permanente.
Ce caractère était délibérément judiciaire et l'introduction des chambres
ad hoc en 1945 ne l’a pas sensiblement modifié. Jusqu'en 1972 le choix de
ceux des membres de la Cour qui devaient siéger dans une chambre rele-
vait exclusivement de la Cour elle-même. La Cour pouvait-elle en droit,
dans l'exercice de son pouvoir réglementaire subordonné et limité, céder

54
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 54

une partie importante sinon décisive de cette faculté de choix à des plai-
deurs potentiels contre la perspective d’un recours accru aux chambres
ad hoc? Le caractère judiciaire fondamental de la Cour s’accordait-il avec
l'attribution aux parties d’une fraction de l’exercice du pouvoir qui lui
appartient de choisir ceux de ses membres titulaires qui siégeront dans
une affaire déterminée ? Même en cas de sélection négative par voie d’ex-
clusion motivée, et bien qu'il existe en fait une espèce de droit de récusa-
tion, le Statut s’est prudemment abstenu de conférer expressément un tel
droit aux parties (voir Procés-verbaux, 1920, op. cit, déclaration de
lord Phillimore, p. 472; C.PJ.I. série D n° 2, déclaration de lord Finlay,
p. 72; Stauffenberg, op. cit., p.76; Hudson, The Permanent Court of Inter-
national Justice, 1943, p. 173 et 370; Louis Favoreu, « Récusation et admi-
nistration de la preuve devant la Cour internationale de Justice»,
Annuaire français de droit international, 1965, vol. XI, p. 236 et suiv.; et
Geneviève Guyomar, Commentaire du Règlement de la Cour internationale
de Justice: Interprétation et pratique, Paris, 1983, p. 195-197). Le Statut
autorisait-il la Cour à conférer aux parties par le biais du Règlement un
droit de sélection positive ? Je ne le pense pas.

Alors la question consiste à savoir ce qui l’emportera, de l'utilité prati-
que d’une chambre sélectionnée à titre privé qui se prétend une manifesta-
tion légitime de la Cour, ou du grand projet initial de la Cour, envisagée
comme une cour de justice au service d’un monde intégré et perçue par ce
monde comme étant à son service en cette qualité ? On peut certes, à notre
époque, rappeler la grande vision qui inspirait hier les créateurs d’un édi-
fice judiciaire de Pintégrité duquel la Cour s’enorgueillit d’être la gar-
dienne, mais les défenseurs du nouveau système peuvent avoir de bonnes
raisons d’invoquer la déclaration suivante de sir Hersch Lauterpacht:

« Une interprétation correcte d’un instrument constitutionnel doit
tenir compte non seulement de la lettre formelle de l’instrument ori-
ginal, mais encore de son fonctionnement dans la pratique effective
et à la lumière des tendances qui se sont révélées dans la vie del’Orga-
nisation.» (Procédure de vote applicable aux questions touchant les
rapports et pétitions relatifs au Territoire du Sud-Ouest africain,
CJ. Recueil 1955, p. 106.) |

Cependant, même une aussi attrayante invitation à la créativité constitu-
tionnelle ne saurait mettre fin à l’incertitude sur le point de savoir si les
pouvoirs législatifs de la Cour peuvent jamais dûment s’étendre assez loin
pour lui permettre de déplacer, par un acte de lévitation, le terrain qui
forme son support. C’est sir Hersch Lauterpacht lui-même qui a relevé «le
principe qu’un organisme ne saurait fonctionner que conformément à son
acte constitutif » (Certains emprunts norvégiens, C.I.J. Recueil 1957, p. 45).
S’il est vrai que ce principe a été enfreint en l’espèce, le maintien des nou-
veaux arrangements relatifs aux chambres ad hoc non seulement irait à
l’encontre de la déclaration de la Cour elle-même selon laquelle elle est
appelée «a interpréter..., non 4 ... reviser» (Interprétation des traités de
paix conclus avec la Bulgarie, la Hongrie et la Roumanie, deuxième phase,

55
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 55

C.J. Recueil 1950, p. 229), mais encore irait au-delà et rendrait appli-
cables les termes — qui rendent un son plus inquiétant — dont s’est servie
la Cour permanente de Justice internationale quand elle a déclaré que
confirmer une certaine interprétation « serait, non pas ... interpréter, mais ...
détruire» (affaire des Emprunts serbes, C.P.J.I. série A n° 20/21, p. 32).
Ce que l’on détruirait ici, me semble-t-il, serait une notion d’une impor-
tance fondamentale pour l’intégrité institutionnelle de la Cour telle
qu’elle avait été conçue. C’est le problème qui est au cœur de toute l’affaire
et auquel les présentes difficultés de procédure donnent une actualité
nouvelle.
En somme donc, comme le Nicaragua, j'estime que

«considérer que c’est la chambre elle-même qui doit connaître d’une
contestation de sa constitution … reviendrait à assujettir totalement
la volonté souveraine de la partie intervenante à celle des parties
initiales telle que celle-ci est reflétée dans la composition de la
Chambre» (lettre de l’agent du Nicaragua adressée au Greffier
le 1° février 1990).

Or qu’entraine, en réalité, la mesure dans laquelle «la volonté des parties
initiales est reflétée dans la composition de la Chambre » ? Je suis arrivé, à
mon corps défendant, à la conviction que les méthodes utilisées pour
choisir les membres de la Chambre ne satisfont pas aux critères requis
pour lui permettre de s’acquitter de la mission judiciaire de la Cour inter-
nationale de Justice, considérée comme une cour de justice, vis-à-vis du
requérant; et la raison fondamentale en est que la Chambre n’a pas été
constituée conformément au Statut, mais dans le cadre d’un arrangement
non autorisé par lequel la Cour s’est essayée à se transformer en quelque
chose comme la Cour permanente d’arbitrage. Il y a là un vice majeur dont
la Cour, en tant que gardienne déclarée de sa propre intégrité judiciaire,
ne saurait validement méconnaitre l’existence. La pratique actuelle peut
très bien continuer de plus belle. Mon opinion peut ne faire aucune diffé-
rence. Mais il était de mon devoir de l’exprimer.

SEPTIÈME PARTIE. LA REQUÊTE DU NICARAGUA ENVISAGÉE
DANS L’HYPOTHESE DE LA LÉGALITÉ DU SYSTÈME ACTUEL

A supposer que je me trompe dans ce qui précède, comment faudrait-il
statuer sur la requête du Nicaragua? Ii me semble que même si la constitu-
tion initiale de la Chambre a été régulière vis-à-vis des Parties existantes,
la capacité de la Chambre, dans sa composition actuelle, de s’acquitter
d’une fonction judiciaire vis-à-vis du Nicaragua me semble extrêmement
sujette à caution.

Comme la Cour l’a souligné dans son ordonnance, le Nicaragua
affirme dans sa requête que ladite «requête à fin d’intervention relève
exclusivement de la compétence de la Cour plénière en matière de procé-
dure ». Il est raisonnable de penser que le mot «exclusivement» signifie

56
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 56

que le Nicaragua ne souhaite pas que sa requête soit examinée par la
Chambre. Développant ce point dans la lettre qu’il a adressée au Greffier
le 1* février 1990, l’agent du Nicaragua déclarait ceci:

«L’une des principales modifications apportées au Règlement de
la Cour en 1972 concernait la composition des chambres ad hoc.
Comme l’a déclaré un précédent Greffier, M. Hambro, la modifica-
tion du Règlement

«signifie que les parties sont libres d'indiquer précisément quels
juges particuliers elles souhaitent voir siéger dans cette affaire »!.

En fait, Particle 26, paragraphe 1, du texte de 1972 de ce Règlement
disposait que le Président de la Cour « consulte les agents des parties
sur la composition de la chambre».

Le réle des parties dans la mise en place d’une chambre ad hoc est
encore accentué par le fait qu’un membre d’une chambre dont la
période de fonctions est venue à expiration continue de siéger.

Considérer que c’est la Chambre elle-méme qui doit connaitre
d’une contestation de sa constitution motivée par l’étendue de la
compétence ratione materiae qui lui a été conférée reviendrait à assu-
jettir totalement la volonté souveraine de la partie intervenante à
celle des parties initiales telle que celle-ci est reflétée dans la compo-
sition de la Chambre.

On porterait nécessairement atteinte à ce principe [de l’égalité des
Etats], qui exige le respect de l'égalité souveraine du Nicaragua, en
décidant que l'intervention n’est possible que devant la Chambre.
Donc, pour que ce principe soit respecté, le Nicaragua ne peut com-
paraître que devant la Cour plénière.

! Edvard Hambro, « Will the Revised Rules of Court Lead to Greater Wil-
lingness on the Part of Prospective Clients ?», dans The Future of the International
Court of Justice, sous la direction de Leo Gross, 1976, p. 368.»

Il est clair que la préoccupation majeure du Nicaragua concerne la
mesure dans laquelle la composition de la Chambre est le reflet de la
volonté des Parties initiales. Le Nicaragua ne souhaite pas aller devant la
Chambre telle qu’elle est composée, que ce soit pour demander l’autorisa-
tion d’intervenir ou pour demander une reconstitution de la Chambre. La
situation qui se présente ainsi peut être envisagée, d’abord, sur le plan des
principes généraux, ensuite, sur celui des règles de procédure particu-
lières.

Si on envisage la question sur le plan des principes généraux, je pense
qu’il faut d’abord examiner les relations entre la Cour en séance plénière
et une chambre quelconque. Sans aucun doute, sauf quand le contexte
indique qu’il s’agit d’une chambre, toute mention de la «Cour» dans le
Statut se réfère à la Cour plénière; il y a évidemment des différences entre

57
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 57

les deux instances, mais il s’agit de différences entre des entités apparen-
tées, et non pas étrangères l’une à l’autre. En principe c’est la même Cour
qui agit, qu’elle le fasse en formation plénière ou sous la forme d’une
chambre dûment constituée. Le premier arrêt rendu par une chambre
— qui date de 1924 — commençait par ces mots choisis avec soin: «La
Cour, statuant en chambre de procédure sommaire... »; et il s’achevait sur
un dispositif introduit par les termes significatifs que voici: «Par ces
motifs la Cour décide...» (Traité de Neuilly, C.P.J.L. série A n° 3, p.4et9
respectivement). Aux termes de l’article premier du compromis appli-
cable, les parties avaient quant à elles soumis l’affaire «à la Cour per-
manente de Justice internationale, statuant … en procédure sommaire...»
(C.P.JT.I. série C n° 6, p. 9). En effet les fonctions d’une chambre sont autant
les fonctions de la «Cour » que le sont celles de l’organe plénier. Aussi
souhaitable soit-il de laisser une chambre faire son travail proprement dit
avec autant d'autonomie que possible, la relation qui unit une chambre à
la Cour plénière n’est pas une relation entre étrangers. Le Nicaragua a
donné des exemples significatifs de mesures prises par la Cour plénière à
l'égard d’une chambre même après que celle-ci eut été constituée. La Cour
plénière, une fois qu’elle a constitué une chambre, ne peut s’ingérer dans
son travail proprement dit; mais je crois qu’elle demeure tenue de veiller à
ce que la composition de la chambre soit telle que celle-ci puisse fonction-
ner avec suffisamment de rectitude procédurale pour pouvoir être consi-
dérée comme une incarnation convaincante de la Cour en tant que cour de
justice. Si je ne me trompe, quelque chose de cette opinion est implicite
dans la déclaration, faite par la Cour dans son ordonnance, selon laquelle
«la Cour a le pouvoir de constituer une chambre pour connaître d’une
affaire déterminée et, partant, de régler les questions touchant la composi-
tion d’une telle chambre».

Dans le système actuel, tel qu’il a fonctionné jusqu'ici, une chambre
ad hoc, étant composée de juges dont la désignation a été sensiblement
influencée, voire déterminée, par les parties initiales (qu’on ne saurait
sérieusement contester), ne peut se comporter comme une cour de justice
normale ni vis-à-vis d’une requête à fin d’intervention, ni vis-à-vis du
requérant en tant qu’intervenant dans l’affaire sur le fond s’il est fait droit
à la requête. Une requête à fin d’intervention ne peut donc qu'’aller de pair,
comme en l’espèce, avec une demande de reconstitution de la chambre.
Par hypothèse, cette dernière demande échappe à la compétence de la
chambre, qui ne peut de ce fait connaître d’aucun des deux aspects de la
requête.

Peut-être les parties initiales et le requérant (s’il a gain de cause) ne
pourront-ils jamais se mettre d’accord sur des aspects essentiels de la
reconstitution de la chambre, par exemple le nombre de ses membres.
Dans un tel cas, la procédure s’arréte; mais, méme si cela est regrettable,
c'est à mon avis moins grave que si la procédure est conduite d’une
manière qui n’est pas conforme aux normes fondamentales applicables à
une cour de justice en tant qu’elle se distingue d’un tribunal arbitral.

J'admets comme une règle élémentaire qu’en principe c’est au tribunal

58
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 58

compétent pour connaître du principal qu'il incombe de statuer sur les
procédures incidentes, y compris les requêtes à fin d’intervention. Cepen-
dant, en vertu d’une autre règle élémentaire, pour appliquer une règle
— surtout élémentaire — il importe de tenir compte des circonstances
particulières de l'affaire. Sous cette réserve je crois pouvoir m’associer à la
conclusion du Honduras selon laquelle :

«Il n’est … que juste de penser qu’en principe toute juridiction
compétente pour trancher une affaire au fond doit, dans les limites
établies par son statut, être libre de se prononcer sur les procédures
propres à l’espèce, ses décisions devant être prises à la lumière des vé-
ritables questions de fond que soulève l’affaire, et non dans l’abs-
trait.» (Lettre du 15 janvier 1990 adressée au Greffier par l’agent du
Honduras.)

Telle est sans aucun doute la norme. Cela dit, la présente affaire est tout
sauf normale. Compte tenu des méthodes suivies pour constituer la
Chambre il est difficile d'apprécier comment on pourrait sauvegarder la
moindre apparence de justice si le requérant n’a d’autre choix que d’aller
devant cet organe. Je ne vois aucune réponse convaincante à l’argument
du Nicaragua selon lequel lui demander d’aller devant une telle instance
reviendrait «à assujettir totalement» sa volonté «à celle des parties ini-
tiales telle que celle-ci est reflétée dans la composition de la Chambre » et
entraînerait une violation du principe de l'égalité des Etats. A cet égard, la
situation semble en l’espèce sensiblement et qualitativement différente de
ce qu’elle était dans l’affaire du Plateau continental (Tunisie/Jamahiriya
arabe libyenne), requête à fin d'intervention, arrêt(C.I.J. Recueil 1981, p. 6);
la Cour avait alors jugé qu’un Etat présentant à la Cour plénière une
requête à fin d'intervention n’avait pas le droit de désigner un juge ad hoc
pour siéger avec la Cour lorsque celle-ci examinerait cette requête, alors
même que la Cour comprenait des juges ad hoc désignés de la manière
ordinaire par les parties initiales. À mon avis, les circonstances de cette
affaire sont si éloignées de celles de la présente espèce (dans laquelle la
désignation de tous les membres d’une chambre qui en comprend cinq a
été influencée ou déterminée de manière sensible sinon décisive par les
Parties initiales) que la seule option juridiquement défendable en l'espèce
est que ce soit la Cour plénière qui connaisse de la requête.

La Cour a cité le principe Haya de la Torre selon lequel «toute interven-
tion est un incident de procédure» (C.J. Recueil 1951, p. 76). Dans cette
affaire (en laquelle la décision s’est fondée sur l’article 63 du Statut), il
s'agissait de savoir si l'intervention demandée avait «réellement trait à ce
qui est l’objet de l’instance en cours» (ibid.). Tel n’est pas le problème en
l’espèce. Si j’admets que normalement ce principe signifie qu’une requête
à fin d'intervention au titre de l’article 62 du Statut doit être portée devant
le tribunal qui connaît du fond de l’affaire, cela suppose qu’il s’agisse d’un
tribunal capable d’exercer une fonction judiciaire vis-à-vis de cette
requête. Dans l’affaire Haya de la Torre il ne s’agissait pas comme ici de
savoir que faire pour donner réellement effet au droit d’intervention du

59
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 59

requérant quand la juridiction qui serait normalement compétente ne
satisfait pas aux critères généralement reconnus applicables à une cour de
justice, au moins en ce qui concerne le requérant. En particulier cette
affaire ne mettait pas en cause l’application concomitante du principe de
légalité des Etats qui serait inéluctablement enfreint si le seul recours du
Nicaragua était d’aller devant une chambre composée de membres
désignés comme indiqué ci-dessus. Il est difficile de justifier cette manière
de procéder en invoquant l'affaire du Plateau continental (Tunisie/Jama-
hiriya arababe libyenne) sans élargir de manière considérable et peu per-
suasive les conclusions de cette affaire.

Si, pour les raisons que j'ai indiquées, la chambre ne peut connaître de
la requête et si, pour les raisons indiquées par la Cour, la Cour elle-même
ne le peut, cela signifie, semble-t-il, qu’il n’existe aucun droit véritable de
présenter une requête à fin d'intervention dans une affaire pendante
devant une chambre ad hoc. Or je ne vois guère ce qui autoriserait à juger
qu’il soit possible de nier le droit que confère l’article 62 du Statut de pré-
senter une telle requête, du simple fait qu’une affaire a été portée devant
une telle chambre plutôt que devant la Cour plénière. Un système qui
refoule un Etat à l’entrée, comme un étranger, même si cet Etat peut prou-
ver que, «dans un différend, un intérêt d’ordre juridique est pour lui en
cause», ne peut guère prétendre, à l’époque moderne, être le fait d’une
cour de justice, de quelque autre titre qu’il se pare et quelle que puisse
avoir été l’attitude antérieure dans le contentieux international. Mais s’il
existe un droit de demander à pouvoir intervenir, il faut que ce droit soit
effectif et qu’on puisse le revendiquer et le défendre en justice.

Il est vrai qu’en vertu de l’article 59 du Statut la décision d’une chambre
n’est pas obligatoire pour un Etat qui n’est pas partie au litige. Pourtant,
cela n’6te rien au fait que l’article 62, paragraphe 1, du même Statut
confère à l’État qui n’est pas partie un véritable droit de demander à pou-
voir intervenir si, « dans un différend, un intérêt d’ordre juridique est pour
lui en cause»; peu importe que la requéte soit finalement admise ou reje-
tée (voir sir Gerald Fitzmaurice, The Law and Procedure of the Internatio-
nal Court of Justice, 1986, vol. 2, p. 552, et Shigeru Oda, « Intervention in
the International Court of Justice», dans Festschrift für Hermann Mosler,
1983, p. 645-647). Un Etat n’est pas tenu d’exercer ce droit; mais, s’il
décide de le faire, il peut prétendre qu’une juridiction statue judiciaire-
ment sur sa requéte. Je ne vois pas comment il pourrait en aller de la sorte
si le choix des membres du tribunal qui statue a été influencé, sinon essen-
tiellement déterminé, par les parties.

Si l’on examine maintenant la question sur le plan des règles de procé-
dure, il convient de faire observer qu’en l’absence de toute disposition du
Statut ou du Règlement qui traite expressément des requêtes à fin d’inter-
vention dans des affaires portées devant des chambres, et abstraction faite
des principes généraux, l’argument opposé au Nicaragua se fonde en
grande partie sur le fait que l’article 90 du Règlement de la Cour applique
aux chambres les dispositions des articles 81, 83, 84 et 85 du Règlement

60
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 60

(voir le deuxième attendu de l’ordonnance de la Cour). Ces dispositions
énoncent des règles de procédure sur l’exécution des attributions que la
Cour tient de l’article 62, paragraphe 1, du Statut relatif au droit de présen-
ter une requête à fin d'intervention.

Bien que les dispositions normatives de l’article 30, paragraphe 1, du
Statut se bornent à stipuler que «la Cour détermine par un règlement le
mode suivant lequel elle exerce ses attributions», les attributions d’une
chambre étant celles de la Cour, la Cour avait pleinement qualité pour
définir, en vertu de cette disposition, des régles de procédure applicables
aux chambres elles aussi. Je suppose, sans trancher la question, que les ar-
ticles 81, 83, 84, 85 et 90 du Réglement ont conjointement pour effet de
réglementer la procédure relative aux requétes 4 fin d’intervention dans
des affaires portées devant des chambres, en partant du principe qu’une
telle requête doit être présentée à la chambre dont il s’agit. Cependant,
quand il prévoit ainsi qu’une telle requête doit être présentée à la chambre
dont il s’agit, le Règlement envisage une chambre composée de manière à
pouvoir fonctionner comme une cour de justice à l’égard du requérant.
Pour les raisons indiquées, la Chambre en l'espèce ne peut être considérée
comme une cour de justice normale vis-à-vis du requérant. À mon avis, le
Règlement n’exige pas, ni ne peut exiger, qu’un tel requérant se soumette à
une telle chambre.

A quelle juridiction le requérant doit-il donc s'adresser? A supposer,
comme on est fondé à le faire, que l’article 62 du Statut confère au requérant
un véritable droit de demander à pouvoir intervenir, le bon sens voudrait
que le requérant doive nécessairement s’adresser à la Cour plénière. Ce
point de vue s’accorde avec la situation en droit. Comme on l’a fait observer,
le Règlement a été adopté en vertu de l’article 30, paragraphe 1, du Statut,
aux termes duquel la Cour peut «déterminefr] par un règlement le mode
suivant lequel elle exerce ses attributions ». La Cour internationale de Jus-
tice a pour attribution de rendre la justice et non l'injustice; on doit donc
attribuer aux juges qui adoptent des dispositions du Règlement l'intention
de donner à la Cour les moyens de rendre la justice et non l'injustice. Une
disposition du Règlement ne devrait donc être interprétée ni appliquée
comme si elle devait légalement avoir pour effet d’engendrer une injustice
telle que celle à laquelle on aboutirait, je le crains, si l’on interprétait le
Règlement actuel comme obligeant le Nicaragua à porter sa requête devant
la Chambre, nonobstant la manière dont elle a été constituée.

Puisque, à mon avis, le Règlement ne prévoit effectivement pas le cas, le
pouvoir de connaître d’une requête à fin d’intervention dans un cas de ce
genre doit être considéré comme restant à la Cour plénière, conformément
aux termes de l’article 62 du Statut. Selon le paragraphe 1 de cet article, la
requête à fin d'intervention doit être portée devant la « Cour». Selon le
paragraphe 2, la «Cour » décide. Il ressort clairement de l’article 3 du Sta-
tut que par « Cour» il faut entendre la Cour plénière. La Cour peut évi-
demment agir par l'intermédiaire d’une chambre dans des cas appropriés.
Mais lorsqu'elle ne peut pas vraiment le faire, comme en l’espèce, elle doit
obligatoirement agir par elle-même. La compétence appartient primor-

61
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 61

dialement à la Cour, qui la conserve tant que, pour une raison ou une
autre, une chambre ne peut pas effectivement l'exercer.

Je comprends bien que, par l’effet du compromis, l’affaire puisse être
considérée comme pendante devant la Chambre et non devant la Cour.
Mais si, comme je le pense, le droit de demander a pouvoir intervenir s’ap-
plique 4 une affaire pendante devant une telle chambre, cela ne peut étre
vrai que parce que l’«affaire» est théoriquement pendante devant la
« Cour» au sens de l’article 62 du Statut.

Il me reste à mentionner le considérant ci-après de l’ordonnance que la
Cour vient d'adopter:

«Considérant au surplus que, lorsqu'un Etat a présenté une
requête à fin d'intervention et qu'aucune décision n’a encore été
prise sur sa requête, «son statut par rapport à l'instance reste à éta-
blir» (Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête
à fin d'intervention, arrêt, C.I.J. Recueil 1981, p. 6, par. 8) et qu’en consé-
quence un Etat demandant l'autorisation d'intervenir doit, aux fins de
la décision sur le point de savoir si sa requête doit être admise, accepter
telle quelle la situation procédurale en l’espèce ».

Selon moi, la question soulevée dans l’affaire évoquée par la Cour, celle
de savoir si l’auteur d’une requête à fin d’intervention adressée à la Cour
plénière a le droit de désigner un juge ad hoc à la Cour avant qu’elle
connaisse de la requête, n’était pas du même ordre, ainsi qu’il a été
exposé ci-dessus, que la question soulevée en l’espèce, celle de savoir si
une chambre dont les parties ont influencé, sinon effectivement déter-
miné le choix de tous les membres, peut avoir compétence pour connaître
d’une telle requête. La question qui se pose dans la présente affaire
concerne la capacité de fa Chambre de fonctionner judiciairement pour
connaître de la requête et statuer à son sujet, compte tenu des méthodes
suivies pour la constituer et des critères judiciaires universellement admis.
La question ainsi soulevée est trop vitale, importante et fondamentale
pour que je puisse accepter qu’il soit possible d’en disposer comme d’une
simple «situation procédurale » au sens du passage de l'ordonnance de la
Cour où il est dit que l’auteur d’une requête à fin d’intervention «doit ...
accepter telle quelle la situation procédurale en l’espèce ». C’est sur cette
question fondamentale et sur la manière dont elle doit être abordée judi-
ciairement que je ne suis malheureusement pas d’accord avec la Cour.
J’estime en somme que la Cour, sauf le respect que je lui dois, a mal saisi
l'argumentation du Nicaragua. Cette argumentation, telle que je la com-
prends, repose sur le fait que les méthodes suivies pour constituer la
Chambre habilitent le Nicaragua à considérer que celle-ci ne peut exercer
les attributions judiciaires de ia Cour internationale de Justice en ce quile
concerne. L’ordonnance de la Cour n’aborde nulle part ce probléme. Le
principe énoncé dans l’affaire Haya de la Torre, sur lequel se fonde la
Cour, ne suffit pas par lui-méme 4 le résoudre. Toute solution, si tant est
qu’il en existe une, doit dans les circonstances de la présente affaire tenir
compte du principe de l’égalité des Etats; et il n’est possible de respecter

62
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. SHAHABUDDEEN) 62

ce principe que si la Cour plénière prend les mesures voulues dans le
cadre de la relation très spéciale qui existe entre elle et la Chambre.

Pour ces diverses raisons, je déclarerai bien fondée l’allégation du Nica-
ragua selon laquelle la Cour plénière est compétente pour connaître de sa
requête. Il se peut que cette conclusion ne soit pas parfaite. Il arrive pour-
tant souvent que le droit doive équilibrer l’application d’un principe et
celle d’un autre, parfois dans des circonstances particulières. Si le résultat
de ce processus d’ajustements réciproques ne donne pas entière satisfac-
tion en l'espèce, la difficulté ne tient pas à la conclusion, mais à la pré-
misse, à savoir que les arrangements actuels relatifs aux chambres ad hoc
sont valides. Selon moi, ils ne le sont pas; et je crains que l’ordonnance
d’aujourd’hui ne tranche pas les problèmes que pose le point de vue
contraire.

Je terminerai, comme j'ai commencé, en confirmant qu’à mon avis le
système des chambres ad hoc prévu à l’article 26, paragraphe 2, du Statut
est précieux. Certes, ce système a pu engendrer des retards, mais il devrait
présenter l'avantage de la simplicité sans le risque de fragmenter le fonc-
tionnement de la Cour. Sur ce dernier point il me semble y avoir un élé-
ment de valeur durable dans l’insistance avec laquelle le comité officieux
interallié a souligné

«l'unité et la cohésion de la Cour en tant qu’institution, sa direction
centrale, ainsi que l’uniformité et la continuité de sa jurisprudence
— c'est-à-dire tout ce que comporte la notion d’une Cour perma-
nente de Justice internationale unique» («Report of the Informal
Inter-Allied Committee on the Future of the Permanent Court of
International Justice, 10 février 1944», American Journal of Interna-
tional Law, Supplement, 1945, vol. 39, p. 33).

Je ne suis pas persuadé qu’a long terme (c’est en effet dans une telle pers-
pective institutionnelle qu’il faut se placer) l’expérience de la mise en
œuvre des arrangements introduits jusqu’à ce jour exclue à coup sûr tout
risque pour de telles valeurs. En principe, certains des problèmes aux-
quels le comité officieux interallié a songé quand il a examiné la question
des chambres régionales tiennent essentiellement aux méthodes suivant
lesquelles les chambres ad hoc sont constituées en vertu des arrangements
actuels. N’était-ce ces méthodes, j'aurais pu sans difficulté donner mon
accord à l’ordonnance rendue aujourd’hui par la Cour. Il se peut que ces
méthodes puissent être utilement revisées. Pour le moment, toutefois, je
m’estime obligé d’exprimer mon respectueux désaccord.

(Signé) Mohamed SHAHABUDDEEN.

63
